  Case 3:20-cv-00050-M Document 46 Filed 04/24/20                   Page 1 of 85 PageID 222



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

E.S., an individual;
                            Plaintiff,

              -against-
                                                         CIVIL ACTION NO: 3:20-CV-00050
BEST WESTERN INTERNATIONAL, INC.;
MARRIOTT INTERNATIONAL, INC.; ESA                         FIRST AMENDED COMPLAINT
MANAGEMENT, LLC; G6 HOSPITALITY,
LLC; WYNDHAM HOTELS AND RESORTS,                              JURY TRIAL DEMANDED
INC.; AND CHOICE HOTELS
INTERNATIONAL, INC.,
                             Defendants.


                               FIRST AMENDED COMPLAINT

       COMES NOW, Plaintiff E.S., by and through the undersigned counsel, and respectfully

submits her First Amended Complaint for damages and makes the following averments.

                                         INTRODUCTION

       1.      For years, sex trafficking ventures have openly operated in and out of Defendants’

brand hotels throughout the United States. Defendants, as defined below, and their brand hotels

remain willfully blind to the criminal misconduct in order to continue earning a profit from sex

trafficking through room rental and brand royalties, including the trafficking of Plaintiff.

       2.      ESA Management, LLC (hereinafter “ESA”), G6 Hospitality, LLC (hereinafter

“G6”), Marriott International, Inc. (hereinafter “Marriott”), Best Western International, Inc.

(hereinafter “Best Western”), Wyndham Hotels and Resorts, Inc. (hereinafter “Wyndham”) and

Choice Hotels International, Inc. (hereinafter “Choice”) (collectively “Defendants”) knew and

have known for more than a decade that sex trafficking repeatedly occurs under their brand flag

throughout the country.
  Case 3:20-cv-00050-M Document 46 Filed 04/24/20                Page 2 of 85 PageID 223



       3.      Defendants failed to take timely and effective measures to thwart sex trafficking

at their brand hotels. Instead, ESA, G6, Marriott, Best Western, Wyndham and Choice ignored

the open and obvious presence of sex trafficking on their brand hotels and derived profit from

rooms rented and used for this specific purpose.

       4.       This action for damages is brought by the Plaintiff (hereinafter “Plaintiff” or

“E.S.”), a victim under the federal William Wilberforce Trafficking Victims Protection

Reauthorization Act of 2008 (hereinafter “TVPRA”).

       5.      E.S. was first trafficked for commercial sex at the age of 21 years old in Fort

Worth/Dallas, Texas. She was coerced into trafficking by a friend of her sisters as he promised

her that he would take care of her. He told her that he knew of a way she could build a future for

herself and her young daughter but, in order to do so, she just had to do what he said. Her

trafficker coerced E.S. into sexual servitude under the façade of financial security and a better

life for her daughter. Rather, her trafficker used E.S.’s ambition and desire for economic

security to force her into sexual servitude.

       6.      Plaintiff now brings this action for damages against the Defendants listed herein.

Each of the Defendants, in violation of 18 U.S.C. § 1595, knowingly benefited from a venture

that they knew, or at the very least should have known, to be engaging in sex trafficking in

violation of 18 U.S.C. § 1591(a).

       7.      E.S. was advertised on www.backpage.com against her will, physically tortured,

and then sexually exploited under such duress at hotels in Arlington, Garland, Fort Worth,

Grand Prairie, Dallas, Addison and Mesquite, Texas including the Baymont Inn®, Days Inn®,

Super 8®, Microtel®, La Quinta®, Best Western®, Wingate Hotel®, Howard Johnson®, Fairfield

Inn and Suites®, Extended Stay America®, Studio 6®, La Quinta® and Quality Inn®.



                                                   2
    Case 3:20-cv-00050-M Document 46 Filed 04/24/20                        Page 3 of 85 PageID 224



        8.       As a direct and proximate result of the Defendants’ consistent refusals to prevent

human trafficking for commercial sex at their brand hotel properties, E.S. was trafficked,

sexually exploited, and repeatedly and brutally victimized at Defendants’ brand hotels in

violation of 18 U.S.C. § 1591(a).

        9.       Plaintiff brings this action pursuant to the TVPRA, 18 U.S.C. § 1595, against

Defendants who enabled, harbored, held, facilitated, and financially benefited from sex

trafficking ventures in which E.S. was trafficked for the purpose of commercial sex, sexually

exploited, and brutally victimized in violation of 18 U.S.C. § 1591(a).

        10.      Each of the above captioned Defendants knowingly profited from the sex

trafficking venture that compelled and sustained Plaintiff in sexual servitude and are therein

liable for the injuries inflicted upon E.S. by her traffickers because of their marked failure as

innkeepers to exercise diligence consistent with a duty of care, let alone a heightened duty of

care. Diligence that would have led Defendants to discover the horrific acts that were being

committed. Thus, Defendants conspired, enabled, and otherwise worked together in the abuse

and exploitation of Plaintiff in keeping her invisible.

                                                 PARTIES

        11.      Plaintiff, having moved to proceed anonymously,1 and, herein, identified by her

initials E.S., was only 21 years old when she was sold for sex and trafficked throughout the state

of Texas. The Plaintiff is a victim of trafficking pursuant to 22 U.S.C. §7102 (15) and 18 U.S.C.

§1591 (a), and a victim of a “severe form of trafficking” as it is defined under 22 U.S.C §7102

(14). The Plaintiff currently resides in Tarrant County, Texas.


1
 Contemporaneously with the Complaint, Plaintiff E.S. filed a Motion for Protective Order and Leave to Proceed
Anonymously with Memorandum in Support based upon the nature of the allegations in the instant Complaint,
which are of an inherently intimate and personal nature. The Motion is pending. Undersigned Counsel will provide
her identity to counsel for the Defendants upon proper entry of a Protective Order.

                                                       3
  Case 3:20-cv-00050-M Document 46 Filed 04/24/20                 Page 4 of 85 PageID 225



       12.      Defendant Wyndham Hotels and Resorts, Inc. (hereinafter “Wyndham”) is a

Delaware corporation with its headquarters in Parsippany, New Jersey.             Wyndham is a

hospitality company that, at the time of the incidents alleged herein, directly and through its

agents, affiliates, and subsidiaries, offer public lodging services at the Baymont Inn® Super 8®,

Microtel®, Wingate Hotel®, Days Inn®, and Howard Johnson® hotels under the Wyndham brand:

               a. Baymont Inn® Super 8®, Microtel®, Wingate Hotel®, Days Inn®, and Howard

                  Johnson® hotels are Wyndham brand hotels.

               b. As of 2018, La Quinta Holdings, Inc. is a wholly owned subsidiary of

                  Wyndham. Wyndham is the successor entity to La Quinta Holdings, Inc. and

                  retains successor liability for the wrongful acts of the predecessor.

               c. As a hotel operator, Wyndham controls the training and policies for its

                  branded hotels including the Baymont Inn® Super 8®, Microtel®, Wingate

                  Hotel®, Days Inn®, La Quinta® and Howard Johnson® hotels where E.S. was

                  trafficked. Wyndham maintains that it considers guest safety and security

                  important, and requires the hotels in its portfolio to comply with Wyndham

                  brand standards and all local, state, and federal laws.

               d. Through its relationship with the staff at the Wyndham® brand hotels where

                  E.S. was trafficked, and the hotel guest perpetrator who trafficked E.S. at

                  Baymont Inn® Super 8®, Microtel®, Wingate Hotel®, Days Inn®, La Quinta®

                  and Howard Johnson® hotels, Wyndham knowingly benefited or received

                  something of value from its facilitation of, or participation in, a venture which

                  it knew or should have known to engage in sex trafficking.




                                                4
  Case 3:20-cv-00050-M Document 46 Filed 04/24/20                Page 5 of 85 PageID 226



              e. Wyndham receives a percentage of the gross room revenue from the money

                  generated by the operations of all Baymont Inn® Super 8®, Microtel®,

                  Wingate Hotel®, Days Inn®, La Quinta® and Howard Johnson® hotels,

                  including a percentage of the revenue generated from the rate charged for the

                  rooms in which Plaintiff was sex trafficked.

              f. Wyndham owns, supervises, and/or operates the Baymont Inn® hotel located

                  at 2401 Diplomacy Drive in Arlington, the Super 8® hotels located at 1905

                  West Pleasant Ridge Road and at 2710 East Abram Street in Arlington, the

                  Microtel® hotel located at 1901 Pendleton Drive in Garland, the Wingate®

                  hotel located at 8650 North Stemmons Freeway in Dallas, the Days Inn®

                  hotel located at 1901 West Pleasant Ridge Road in Arlington, the La Quinta®

                  hotels located at 4900 Bryant Irvin Road and 4700 North Freeway in Fort

                  Worth, and 4001 Scots Legacy Drive in Arlington, and the Howard Johnson®

                  hotel located at 2001 East Copeland Road in Arlington, Texas.

              g. Wyndham is subject to the jurisdiction of this Court because it regularly

                  transacts business in Texas, operates dozens of hotels in Texas, including the

                  Baymont Inn® Super 8®, Microtel®, Wingate Hotel®, Days Inn®, and Howard

                  Johnson® hotels listed above, contracts to supply services in Texas, caused

                  indivisible injuries to the Plaintiff in Texas, and profited from an illegal sex

                  trafficking venture at Baymont Inn® Super 8®, Microtel®, Wingate Hotel®,

                  Days Inn®, and Howard Johnson® hotels located in Texas.

       13.    Defendant Choice Hotels International, Inc. (hereinafter “Choice”) is a Delaware

corporation with its principle place of business located at 1 Choice Hotels Circle in Rockville,



                                                5
    Case 3:20-cv-00050-M Document 46 Filed 04/24/20                     Page 6 of 85 PageID 227



Maryland. Choice is a hospitality company that, at the time of the incidents alleged herein,

directly and through its agents, affiliates, and subsidiaries, offer public lodging services at the

Quality Inn® hotels under the Choice brand. Choice Hotels is registered with the Secretary of

State to conduct business in the State of Texas:

                a. Quality Inn® hotels are Choice brand hotels.

                b. As a hotel operator, Choice controls the training and policies for its brand

                    hotels including the Quality Inn® hotels where E.S. was trafficked. Choice

                    maintains that it considers guest safety and security to be important, and

                    requires the hotels in its portfolio to comply with Choice brand standards and

                    all local, state, and federal laws.2

                c. Through its relationship with the staff at the Quality Inn® hotels where E.S.

                    was trafficked and the hotel guest perpetrator who trafficked E.S. at the

                    Quality Inn® hotels, Choice knowingly benefited, or received something of

                    value from its facilitation of, or participation in, a venture which it knew or

                    should have known to engage in sex trafficking.

                d. Choice receives a percentage of the gross room revenue from the money

                    generated by the operations of Quality Inn® hotels, including a percentage of

                    the revenue generated for the rate charged on the hotel guest rooms in which

                    Plaintiff was sex trafficked.

                e. Choice owns, supervises, and/or operates the Quality Inn® hotels located at

                    121 East Interstate 20 in Arlington, 3891 South Great Southwest Parkway in

                    Grand Prairie, Texas, 923 Windbell Circle in Mesquite, 4555 Belt Line Road,


2
  Choice Hotels International Inc., Human Rights Policy, https://www.choicehotels.com/about/diversity/human-
rights.

                                                     6
    Case 3:20-cv-00050-M Document 46 Filed 04/24/20                    Page 7 of 85 PageID 228



                    in Addison, and 10835 Composite Drive in Dallas, Texas.

                f. Choice is subject to the jurisdiction of this Court because it regularly transacts

                    business in Texas, operates dozens of hotels in Texas, including the Quality

                    Inn® hotels listed above, contracts to supply services in Texas, caused

                    indivisible injuries to the Plaintiff in Texas, and profited from an illegal sex

                    trafficking venture at Choice owned Quality Inn® locations across the state of

                    Texas.

       14.      Defendant Best Western International, Inc. (hereinafter “Best Western”) is an

Arizona corporation with its principle place of business located at 6201 N. 24th Parkway in

Phoenix, Arizona. Best Western is a hospitality company that, at the time of the incidents

alleged herein, directly and through its agents, affiliates, and subsidiaries, offer public lodging

services at the Best Western® hotels under the Best Western brand. Best Western is registered

with the Secretary of State to conduct business in the State of Texas:

                a. Best Western® is a Best Western brand hotel.

                b. As a hotel operator, Best Western controls the training and policies for its

                    branded hotels including the Best Western® hotel where E.S. was trafficked.

                    Best Western maintains that it considers guest safety and security important,

                    and requires the brand hotels in its portfolio to comply with Best Western

                    brand standards and all local, state, and federal laws.3

                c. Through its relationship with the staff at the Best Western® where E.S. was

                    trafficked and the hotel guest perpetrator who trafficked E.S. at the Best

                    Western®, Best Western knowingly benefited, or received something of value


3
 Best Western International Human Rights Policy, https://www.bestwestern.com/en_US/about/press-media/best-
western-human-rights-policy.html (last visited Nov. 20, 2019).

                                                    7
  Case 3:20-cv-00050-M Document 46 Filed 04/24/20                    Page 8 of 85 PageID 229



                   from its facilitation of, or participation in, a venture which it knew or should

                   have known to engage in sex trafficking.

               d. Best Western receives a percentage of the gross room revenue from the

                   money generated by the operations of all Best Western® hotels, including a

                   percentage of the revenue generated from the rate charged for the rooms in

                   which the Plaintiff was sex trafficked.

               e. Best Western owns, supervises, and/or operates the Best Western® hotels

                   located at 201 West Loop 820 North in Fort Worth and at 2075 North State

                   Highway 360, Grand Prairie, Texas.

               f. Best Western is subject to the jurisdiction of this Court because it regularly

                   transacts business in Texas, operates dozens of hotels in Texas, including the

                   Best Western® locations listed above, contracts to supply services in Texas,

                   caused indivisible injuries to the Plaintiff in Texas, and profited from an

                   illegal sex trafficking venture at multiple Best Western® locations in the state

                   of Texas.

       15.     Defendant Marriott International, Inc. (hereinafter “Marriott”) is a Delaware

corporation with its principle place of business located at 10400 Fernwood Road in Bethesda,

Maryland. Marriott is a hospitality company that, at the time of the incidents alleged herein,

directly and through its agents, affiliates, and subsidiaries, offer public lodging services at the

Fairfield Inn® hotels under the Marriott brand. Marriott is registered with the Secretary of State

to do business in the State of Texas:

               a. Fairfield Inn® hotels are Marriott brand hotels.




                                                 8
    Case 3:20-cv-00050-M Document 46 Filed 04/24/20                      Page 9 of 85 PageID 230



                b. As a hotel operator, Defendant Marriott controls the training and policies for

                    its brand hotels including the Fairfield Inn® hotel where E.S. was trafficked.

                    Defendant Marriott maintains that it considers guest safety and security

                    important, and requires the brand hotels in its portfolio to comply with

                    Marriott brand standards and all local, state, and federal laws.4

                c. Through its relationship with the staff at the Fairfield Inn® where E.S. was

                    trafficked and the hotel guest perpetrator who trafficked E.S. at the Fairfield

                    Inn®, Marriott knowingly benefited, or received something of value, from its

                    facilitation of, or participation in, a venture which it knew or should have

                    known to engage in sex trafficking.

                d. Marriott receives a percentage of the gross room revenue from the money

                    generated by the operations of Fairfield Inn® hotels, including a percentage of

                    the revenue generated from the rate charged for the rooms in which the

                    Plaintiff was sex trafficked.

                e. Marriott owns, supervises, and/or operates the Fairfield Inn® hotels located at

                    2500 E. Lamar Boulevard in Arlington and at 2110 Market Center Boulevard

                    and North Stemmons Freeway in Dallas, Texas.

                f. Marriott is subject to the jurisdiction of this Court because it regularly

                    transacts business in Colorado, operates dozens of hotels in Colorado,

                    including the Fairfield Inn and Suites® locations listed above, contracts to

                    supply services in Texas, caused indivisible injuries to the Plaintiff in Texas,

                    and profited from an illegal sex trafficking venture at multiple Fairfield Inn


4
    Marriott International Inc., Human Rights Policy Statement (July 2017) available                       at
https://www.marriott.com/Multimedia/PDF/Corporate/HumanRightsStatement.pdf (last visited Nov. 20, 2019).

                                                     9
    Case 3:20-cv-00050-M Document 46 Filed 04/24/20                          Page 10 of 85 PageID 231



                      and Suites® in the state of Texas.

         16.      Defendant G6 Hospitality LLC (“G6”) is a Delaware corporation with its

principle place of business located at 4001 International Parkway in Carrollton, Texas. G6 is a

hospitality company that, at the time of the incidents alleged herein, directly and through its

agents, affiliates, and subsidiaries, offer public lodging services at the Studio 6® hotels under the

G6 brand:

                  a. Studio 6® hotels are G6 brand hotels.

                  b. As a hotel operator, G6 controls the training and policies for its brand hotels

                      including the Studio 6® hotel where E.S. was trafficked. G6 maintains that it

                      considers guest safety and security to be important, and requires the brand

                      hotels in its portfolio to comply with G6 brand standards and all local, state,

                      and federal laws.5

                  c. Through its relationship with the staff at the Studio 6® hotel where E.S. was

                      trafficked and the hotel guest perpetrator who trafficked E.S. at the Studio 6®

                      hotel, G6 knowingly benefited, or received something of value from its

                      facilitation of, or participation in, a venture which it knew or should have

                      known to engage in sex trafficking.

                  d. G6 Hospitality receives a percentage of the gross room revenue from the

                      money generated by the operations of Studio 6® hotels, including a percentage

                      of the revenue generated for the rate charged on the hotel guest rooms in

                      which the Plaintiff was sex trafficked.




5
  G6 Hospitality International, Inc., Our Impact, https://g6hospitality.com/about-us/our-impact-2/ (last visited Dec.
5, 2019).

                                                         10
    Case 3:20-cv-00050-M Document 46 Filed 04/24/20                        Page 11 of 85 PageID 232



                 e. G6 Hospitality owns, supervises, and/or operates the Studio 6® hotel located

                     at 1980 West Pleasant Ridge Road in Arlington, Texas.

                 f. G6 Hospitality is subject to the jurisdiction of this Court because it regularly

                     transacts business in Texas, operates dozens of hotels in Texas, including the

                     Studio 6® hotel listed above, contracts to supply services in Texas, caused

                     indivisible injuries to the Plaintiff in Texas, and profited from an illegal sex

                     trafficking venture at a G6 owned Studio 6® location in the state of Texas.

        17.      Defendant ESA Management, LLC (“ESA”) is a Delaware limited liability

company with its principle place of business located at 11525 N. Community House Road in

Charlotte, North Carolina. ESA is a hospitality company that, at the time of the incidents alleged

herein, directly and through its agents, affiliates, and subsidiaries, offer public lodging services at

the Extended Stay America® hotels under the ESA brand. It is registered with the Secretary of

State to do business in the State of Texas:

                 a. Extended Stay America® hotels are ESA hotels.

                 b. As a hotel operator, ESA controls the training and policies for its brand hotels

                     including the hotel where E.S. was trafficked. ESA maintains that it considers

                     guest safety and security to be important, and requires the hotels in its

                     portfolio to comply with ESA brand standards and all local, state, and federal

                     laws. 6

                 c. Through its relationship with the staff at the Extended Stay America hotel

                     where E.S. was trafficked and the hotel guest perpetrator who trafficked E.S.

                     at the Extended Stay America hotel, Defendant ESA knowingly benefited, or

6
  Extended Stay America, Inc., Social Responsibility Tear Sheet, https://www.aboutstay.com/static-files/46bac423-
97b6-45f3-85c4-f0667d054e08. See also, Extended Stay America, Inc., Code of Business Conduct and Ethics,
https://www.aboutstay.com/static-files/03473452-8291-47f2-9245-3b8fd21253f1 (last visited 1/8/2020).

                                                       11
 Case 3:20-cv-00050-M Document 46 Filed 04/24/20                 Page 12 of 85 PageID 233



                  received something of value, from its facilitation of, or participation in, a

                  venture which it knew or should have known to engage in sex trafficking.

               d. ESA receives a percentage of the gross room revenue from the money

                  generated by the operations Extended Stay America hotels, including a

                  percentage of the revenue generated for the rate charged on the hotel guest

                  rooms in which the Plaintiff was sex trafficked.

               e. ESA owns, supervises, and/or operates the Extended Stay America hotel

                  located at 1221 North Watson Road, Arlington, Texas.

               f. ESA is subject to the jurisdiction of this Court because it regularly transacts

                  business in Texas, operates dozens of hotels in Texas, including the Extended

                  Stay America hotel listed above, contracts to supply services in Texas, caused

                  indivisible injuries to the Plaintiff in Texas, and profited from an illegal sex

                  trafficking venture at a Extended Stay America hotel location in Texas.

       18.     Whenever reference is made in this Complaint to any act, deed or conduct of the

Defendants, the allegation is that the Defendants engaged in the act, deed, or conduct by or

through one or more of their officers, directors, agents, employees, or representatives who was

actively engaged in the management, direction, control, or transaction of the ordinary business

and affairs of the Defendants.

                                 JURISDICTION AND VENUE

       19.     This Honorable Court has jurisdiction pursuant to 28 U.S.C. §§ 1331 as this

action arises under the Constitution, laws, or treaties of the United States, based upon federal

claims asserted pursuant to 18 U.S.C. § 1595.




                                                12
 Case 3:20-cv-00050-M Document 46 Filed 04/24/20                     Page 13 of 85 PageID 234



       20.     Venue is proper in this district pursuant to 28 U.S.C. §1391 because a substantial

part of the events or omissions giving rise to the claims asserted in this action, including the

Defendants’ misconduct and omissions, occurred in the judicial district where this action is

brought.

       21.     Venue is proper within this District Court as this District Court is a judicial

district where Defendants are subject to personal jurisdiction in accordance with 28 U.S.C. §

1391(b)(2), as well as the Texas Long-Arm statute.

       22.     Defendants have consensually submitted to the jurisdiction Texas and have

purposefully availed themselves of the privilege of conducting acts in Texas through

Defendants’ dominion and control over their respective brands with franchisor subsidiaries,

franchisee subsidiaries and operating hotels, and day-to-day operation of the hotels, and, thus,

invoking the benefits and protections of the laws in Texas; Texas has an equally strong interest

in protecting and assuring the safety of persons within its State.

       23.     Defendants have consensually submitted to the jurisdiction Texas and have

purposefully availed themselves of the privilege of conducting acts in Texas which is imputed

through the conduct of franchisor subsidiaries, franchisee subsidiaries and operating hotels as a

result of Defendants’ dominion and control over its brand, thus, invoking the benefits and

protections of the laws in Texas; Texas has an equally strong interest in protecting and assuring

the safety of persons within its State.

                       SEX TRAFFICKING UNDER FEDERAL LAW

       24.     Sex trafficking is defined by the TVPRA under 22 U.S.C. § 7102, as “the

recruitment, harboring, transportation, provision, obtaining, patronizing, or soliciting of a person

for the purposes of a commercial sex act and in which the commercial sex act is induced by



                                                 13
    Case 3:20-cv-00050-M Document 46 Filed 04/24/20                           Page 14 of 85 PageID 235



force, fraud, or coercion.” This definition combines the three elements of sex trafficking as a

criminal offense: the act, the means, and the purpose.

         25.      While the complete definition of ‘sex trafficking’ is found in the TVPRA under

22 U.S.C. § 7102, and it is specifically prohibited under 18 U.S.C. §1591, it is nevertheless a

long-recognized and familiar atrocity.

         26.      Pursuant to 18 U.S.C. §1591(a), all who knowingly provide or obtain commercial

sex that was provided or obtained through force, fraud, and coercion are guilty of sex

trafficking. This includes, at a minimum, both the ‘traffickers’ who recruit, harbor, transport,

and provide individuals for forced commercial sex work and the buyers who obtain, solicit,

and/or patronize forced commercial sex work.7 Both the ‘traffickers’ and buyers therefore

trafficked Plaintiff and paid for the rooms from which Defendants profited.

                                        FACTUAL ALLEGATIONS
                      A. THE HOSPITALITY INDUSTRY’S PARTICIPATION
                              IN THE SEX TRAFFICKING INDUSTRY

         27.      “75% of survivors responding to Polaris’s survey reported coming into contact

with hotels at some point during their exploitation… Unfortunately, 94% also disclosed that

they never received any assistance, concern, or identification from hotel staff.”8

         28.      Reports by The Polaris Project were received and reviewed by the executives,

directors and managers of each Defendant.

         29.      Upon information and belief, other publically available information regarding

trafficking in hotels was received and reviewed by each Defendant during the time period 2006

to 2019.
7
  While the ‘pimps’ or ‘providers’ are often referred to as the ‘traffickers’ and the purchasers are referenced as the
‘Johns’, ‘tricks’, or ‘buyers’ [and such nomenclature is used herein], under federal law both categories are
‘traffickers’.
8
   Recommendations for Hotels and Motels, THE POLARIS PROJECT, https://polarisproject.org/hotels-motels-
recommendations (last visited June 19, 2019).

                                                         14
    Case 3:20-cv-00050-M Document 46 Filed 04/24/20                                 Page 15 of 85 PageID 236



         30.       Upon information and belief, between at least 2006 and 2019, each Defendant

held meetings among their executives, directors and managers at which sex trafficking in hotels

was discussed.

         31.       Upon information and belief, during at least the 2006 to 2019 time period, emails

were exchanged by employees of Defendants that related to sex trafficking in hotels including

each Defendants’ brand hotels.

         32.       Defendant played a crucial role in the sex trade, as to all hotels.9

         33.       Each Defendant permitted anonymity to the buyers and non-traceability, making

them ideal venues for sex traffickers to sell Plaintif f for sex.

         34.       Each Defendant knew or should have known that the anonymity for buyers and

non-traceability of their presence at its hotels made their hotels ideal venues that were indeed

used for sex trafficking.

         35.       Each Defendant, prior to the information being known publically, knew or should

have known, that hotels are the top-reported venue where sex trafficking acts occur.10

         36.       Best Western knew or should have known that trafficking was taking place from

at least 2006 through 2019 at the Best Western® brand hotel.

         37.       Marriott knew or should have known that trafficking was taking place from at

least 2006 through 2019 at the Fairfield Inn® hotel.

         38.       ESA knew or should have known that trafficking was taking place from at least

2006 through 2019 at the Extended Stay America® hotel.

         39.       G6 knew or should have known that trafficking was taking place from at least


9
  Giovanna L. C. Cavagnaro, Sex Trafficking: The Hospitality Industry’s Role and Responsibility, CORNELL UNIVERSITY SCHOOL
OF HOTEL ADMINISTRATION   (2017), http://scholarship.sha.cornell.edu/honorstheses/3.
10
   National Human Trafficking Hotline Statistics, THE POLARIS PROJECT (2016), https://polarisproject.org/resources/2016-hotline
statistics.

                                                              15
 Case 3:20-cv-00050-M Document 46 Filed 04/24/20                  Page 16 of 85 PageID 237



2006 through 2019 at the Studio 6® hotel.

       40.     Wyndham knew or should have known that trafficking was taking place from at

least 2006 through 2019 at the Baymont Inn® Super 8®, Microtel®, Wingate Hotel®, Days Inn®,

and Howard Johnson® hotels.

       41.     Choice knew or should have known that trafficking was taking place from at least

2008 through 2019 at the Quality Inn® hotels.

       42.     Best Western knew that traffickers used its brand hotels, including the Best

Western® brand hotel, as hubs of operations. Inside, the victims, including Plaintiff, were

harbored, raped, assaulted, and forced to service buyers who came to the hotel solely to purchase

sex.

       43.     Marriott knew that traffickers used its brand hotels, including the Fairfield Inn®

hotel, as hubs of operations. Inside, the victims, including Plaintiff, were harbored, raped,

assaulted, and forced to service buyers who came to the hotel solely to purchase sex.

       44.     ESA knew that traffickers used its brand hotels, including the Extended Stay

America® hotel, as hubs of operations. Inside, the victims, including Plaintiff, were harbored,

raped, assaulted, and forced to service buyers who came to the hotel solely to purchase sex.

       45.     G6 knew that traffickers used its brand hotels, including the Studio 6® hotel, as

hubs of operations. Inside, the victims, including Plaintiff, were harbored, raped, assaulted, and

forced to service buyers who came to the hotel solely to purchase sex.

       46.     Wyndham knew that traffickers used its brand hotels, including the Baymont Inn®

Super 8®, Microtel®, Wingate Hotel®, Days Inn®, and Howard Johnson® hotels, as hubs of

operations. Inside, the victims, including Plaintiff, were harbored, raped, assaulted, and forced to

service buyers who came to the hotel solely to purchase sex.



                                                16
 Case 3:20-cv-00050-M Document 46 Filed 04/24/20                 Page 17 of 85 PageID 238



       47.     Choice knew that traffickers used its brand hotels, including the Quality Inn®

hotels, as hubs of operations. Inside, the victims, including Plaintiff, were harbored, raped,

assaulted, and forced to service buyers who came to the hotel solely to purchase sex.

       48.     Defendants knew or should have known that this is referred to as an “in call.”

       49.     Best Western knew or should have known that its hotels, including the Best

Western® brand hotel, are also venues of choice for buyers seeking a so-called “out call,”

wherein the buyer rents a hotel room and the trafficker delivers the victim to the buyer’s room to

complete the sordid transaction. Unsurprisingly, those on the demand side of this transaction

(i.e. those purchasing sex) typically choose to engage in trafficking away from their home,

naturally leading to the increased involvement of hotels.

       50.     Marriott knew or should have known that its hotels, including the Fairfield Inn®

hotel, are also venues of choice for buyers seeking a so-called “out call,” wherein the buyer rents

a hotel room and the trafficker delivers the victim to the buyer’s room to complete the sordid

transaction. Unsurprisingly, those on the demand side of this transaction (i.e. those purchasing

sex) typically choose to engage in trafficking away from their home, naturally leading to the

increased involvement of hotels.

       51.     ESA knew or should have known that its hotels, including the Extended Stay

America® hotel, are also venues of choice for buyers seeking a so-called “out call,” wherein the

buyer rents a hotel room and the trafficker delivers the victim to the buyer’s room to complete

the sordid transaction. Unsurprisingly, those on the demand side of this transaction (i.e. those

purchasing sex) typically choose to engage in trafficking away from their home, naturally leading

to the increased involvement of hotels.




                                                17
  Case 3:20-cv-00050-M Document 46 Filed 04/24/20                            Page 18 of 85 PageID 239



        52.      G6 knew or should have known that its hotels, including the Studio 6® hotel, are

also venues of choice for buyers seeking a so-called “out call,” wherein the buyer rents a hotel

room and the trafficker delivers the victim to the buyer’s room to complete the sordid

transaction. Unsurprisingly, those on the demand side of this transaction (i.e. those purchasing

sex) typically choose to engage in trafficking away from their home, naturally leading to the

increased involvement of hotels.

        53.      Wyndham knew or should have known that its hotels, including the Baymont Inn®

Super 8®, Microtel®, Wingate Hotel®, Days Inn®, and Howard Johnson® hotels, are also venues

of choice for buyers seeking a so-called “out call,” wherein the buyer rents a hotel room and the

trafficker delivers the victim to the buyer’s room to complete the sordid transaction.

Unsurprisingly, those on the demand side of this transaction (i.e. those purchasing sex) typically

choose to engage in trafficking away from their home, naturally leading to the increased

involvement of hotels.

        54.      Choice knew or should have known that its hotels, including the Quality Inn®

hotels, are also venues of choice for buyers seeking a so-called “out call,” wherein the buyer

rents a hotel room and the trafficker delivers the victim to the buyer’s room to complete the

sordid transaction. Unsurprisingly, those on the demand side of this transaction (i.e. those

purchasing sex) typically choose to engage in trafficking away from their home, naturally leading

to the increased involvement of hotels.

        55.      At all relevant times herein, each Defendant knew or should have known that sex

trafficking in hotels was industry wide, included its hotels, and that a significant portion of all

sex trafficking was taking place at its brand hotels.11

11
   Michele Sarkisian, Adopting the Code: Human Trafficking and the Hospitality Industry, CORNELL HOSPITALITY REPORT,
15(15), 3-10 (2015).


                                                        18
     Case 3:20-cv-00050-M Document 46 Filed 04/24/20                                        Page 19 of 85 PageID 240



            56.        Due to the complacency of each Defendant on addressing the issue, hotels are the

venue of choice for sex trafficking.12

            57.        From at least 2006 through 2019 and to date, traffickers and buyers used and use

hotel rooms, including those rented by each Defendant, due to each Defendants’ failures and/or

refusals to adopt and enforce companywide anti-trafficking policies from the corporate to the

property level, train staff on what to look for and how to respond, and/or establish safe and

secure reporting mechanisms for those at the point of sale.

            58.        Upon information and belief, prior to 2019, despite a duty to do so, Best Western

took inadequate measures to prevent sex trafficking at its brand hotels and profiting from sex

trafficking at its brand hotels.

            59.        Upon information and belief, prior to 2019, despite a duty to do so, Marriott took

inadequate measures to prevent sex trafficking at its brand hotels and profiting from sex

trafficking at its brand hotels.

            60.        Upon information and belief, prior to 2019, despite a duty to do so, ESA took

inadequate measures to prevent sex trafficking at its brand hotels and profiting from sex

trafficking at its brand hotels.

            61.        Upon information and belief, prior to 2019, despite a duty to do so, G6 took

inadequate measures to prevent sex trafficking at its brand hotels and profiting from sex

trafficking at its brand hotels.

            62.        Upon information and belief, prior to 2019, despite a duty to do so, Wyndham

took inadequate measures to prevent sex trafficking at its brand hotels and profiting from sex

trafficking at its brand hotels.



12
     Hotels Initiative, THE POLARIS PROJECT, https://polarisproject.org/initiatives/hotels (last visited June 19, 2019).

                                                                    19
 Case 3:20-cv-00050-M Document 46 Filed 04/24/20                  Page 20 of 85 PageID 241



         63.    Upon information and belief, prior to 2019, despite a duty to do so, Choice took

inadequate measures to prevent sex trafficking at its brand hotels and profiting from sex

trafficking at its brand hotels.

         64.    Upon information and belief, prior to 2019, Best Western, through its employees,

including executives, directors and managers, knowingly failed to take measures to prevent sex

trafficking at its brand hotels or profiting from sex trafficking at its brand hotels, including the

Best Western® brand hotel.

         65.    Upon information and belief, prior to 2019, Marriott, through its employees,

including executives, directors and managers, knowingly failed to take measures to prevent sex

trafficking at its brand hotels or profiting from sex trafficking at its brand hotels, including the

Fairfield Inn® hotel.

         66.    Upon information and belief, prior to 2019, ESA, through its employees,

including executives, directors and managers, knowingly failed to take measures to prevent sex

trafficking at its brand hotels or profiting from sex trafficking at its brand hotels, including the

Extended Stay America® hotel.

         67.    Upon information and belief, prior to 2019, G6, through its employees, including

executives, directors and managers, knowingly failed to take measures to prevent sex trafficking

at its brand hotels or profiting from sex trafficking at its brand hotels, including the Studio 6®

hotel.

         68.    Upon information and belief, prior to 2019, Wyndham, through its employees,

including executives, directors and managers, knowingly failed to take measures to prevent sex

trafficking at its brand hotels or profiting from sex trafficking at its brand hotels, including the

Baymont Inn® Super 8®, Microtel®, Wingate Hotel®, Days Inn®, and Howard Johnson® hotels.



                                                20
 Case 3:20-cv-00050-M Document 46 Filed 04/24/20                  Page 21 of 85 PageID 242



          69.   Upon information and belief, prior to 2019, Choice, through its employees,

including executives, directors and managers, knowingly failed to take measures to prevent sex

trafficking at its brand hotels or profiting from sex trafficking at its brand hotels, including the

Quality Inn® hotels.

          70.   Upon information and belief, each Defendant, through their employees, including

executives, directors and managers, decided not to take any measures to prevent sex trafficking at

their brnad hotels in order to conceal the fact that sex trafficking was occurring at their brand

hotels.

          71.   Upon information and belief, each year, from at least 2006 until 2019, Best

Western received information indicating that sex trafficking had occurred at one of its brand

hotels.

          72.   Upon information and belief, each year, from at least 2006 until 2019, Marriott

received information indicating that sex trafficking had occurred at one of its brand hotels.

          73.   Upon information and belief, each year, from at least 2006 until 2019, ESA

received information indicating that sex trafficking had occurred at one of its brand hotels.

          74.   Upon information and belief, each year, from at least 2006 until 2019, G6

received information indicating that sex trafficking had occurred at one of its brand hotels.

          75.   Upon information and belief, each year, from at least 2006 until 2019, Wyndham

received information indicating that sex trafficking had occurred at one of its brand hotels.

          76.   Upon information and belief, each year, from at least 2006 until 2019, Choice

received information indicating that sex trafficking had occurred at one of its brand hotels.

          77.   Upon information and belief, each year, from 2006 until 2019, Best Western

received information from media reports and/or law enforcement indicating that sex trafficking



                                                21
 Case 3:20-cv-00050-M Document 46 Filed 04/24/20                  Page 22 of 85 PageID 243



had occurred at one of its brand hotels.

        78.     Upon information and belief, each year, from 2006 until 2019, Marriott received

information from media reports and/or law enforcement indicating that sex trafficking had

occurred at one of its brand hotels.

        79.     Upon information and belief, each year, from 2006 until 2019, ESA received

information from media reports and/or law enforcement indicating that sex trafficking had

occurred at one of its brand hotels.

        80.     Upon information and belief, each year, from 2006 until 2019, G6 received

information from media reports and/or law enforcement indicating that sex trafficking had

occurred at one of its brand hotels.

        81.     Upon information and belief, each year, from 2006 until 2019, Wyndham received

information from media reports and/or law enforcement indicating that sex trafficking had

occurred at one of its brand hotels.

        82.     Upon information and belief, each year, from 2006 until 2019, Choice received

information from media reports and/or law enforcement indicating that sex trafficking had

occurred at one of its brand hotels.

        83.     At all relevant times, Best Western had the financial resources to train hotel staff

to identify the signs of sex trafficking.

        84.     At all relevant times, Marriott had the financial resources to train hotel staff to

identify the signs of sex trafficking.

        85.     At all relevant times, ESA had the financial resources to train hotel staff to

identify the signs of sex trafficking.




                                                 22
 Case 3:20-cv-00050-M Document 46 Filed 04/24/20                    Page 23 of 85 PageID 244



          86.   At all relevant times, G6 had the financial resources to train hotel staff to identify

the signs of sex trafficking.

          87.   At all relevant times, Wyndham had the financial resources to train hotel staff to

identify the signs of sex trafficking.

          88.   At all relevant times, Choice had the financial resources to train hotel staff to

identify the signs of sex trafficking.

          89.   At all relevant times, Best Western had the authority to require that training of

hotel staff to identify the signs of sex trafficking take place at its brand hotels, including at the

Best Western® brand hotel.

          90.   At all relevant times, Marriott had the authority to require that training of hotel

staff to identify the signs of sex trafficking take place at its brand hotels, including at the

Fairfield Inn® hotel.

          91.   At all relevant times, ESA had the authority to require that training of hotel staff

to identify the signs of sex trafficking take place at its brand hotels, including at the Extended

Stay America® hotel.

          92.   At all relevant times, G6 had the authority to require that training of hotel staff to

identify the signs of sex trafficking take place at its brand hotels, including at the Studio 6® hotel.

          93.   At all relevant times, Wyndham had the authority to require that training of hotel

staff to identify the signs of sex trafficking take place at its brand hotels, including at the

Baymont Inn® Super 8®, Microtel®, Wingate Hotel®, Days Inn®, and Howard Johnson® hotels.

          94.   At all relevant times, Choice had the authority to require that training of hotel staff

to identify the signs of sex trafficking take place at its brand hotels, including at the Quality Inn®

hotels.



                                                  23
     Case 3:20-cv-00050-M Document 46 Filed 04/24/20                              Page 24 of 85 PageID 245



         95.       From check-in to check-out, there are a number of indicators that traffickers and

their victims exhibit during their stay at a hotel. With proper training and the implementation of

reasonable security measures, each Defendant could have prevented and identified regular sex

trafficking under its respective brand flag.

         96.       Obvious signs of sex trafficking at each Defendants’ brand hotels included: an

excess of condoms in rooms, individuals carrying or flashing large amounts of cash, excessive

amounts of cash stored in the room, renting multiple rooms next door to each other, declining

room service for several consecutive days, significant foot traffic in and out of room(s), men

traveling with multiple women who appear unrelated, women known to be staying in rooms

without leaving, women displaying physical injuries or signs of fear and anxiety, guests checking

in with little or no luggage, hotel guests who prevent another individual from speaking for

themselves, or a guest controlling another’s identification documents.13

         97.       Obviously, hotel staff who have undergone training are more aware of sex

trafficking when it happens and are more willing to report it than hotel staff who have not been

trained.14 For this reason, hospitality companies, including each Defendants, are obligated to

adopt policies and procedures related to sex trafficking and to enforce these policies and

procedures as brand standard through to the operating hotel level.

         98.       Hospitality companies, including each Defendant, can and should mandate that all

staff working at all hotel properties across their brands complete sex trafficking training.15



13
   Id. See also, Shea M. Rhodes, Sex Trafficking and the Hotel Industry: Criminal and Civil Liability for Hotels and their
Employees, THE INSTITUTE TO ADDRESS CRIMINAL SEXUAL EXPLOITATION, Villanova University School of Law (2015),
https://cseinstitute.org/wp-content/uploads/2015/06/Hotel_Policy_Paper-1.pdf.
14
   Giavanna L. C. Cavagnaro, Sex Trafficking: The Hospitality Industry’s Role and Responsibility, CORNELL UNIVERSITY, SCHOOL
OF HOTEL ADMINISTRATION (2017), http://scholarship.sha.cornell.edu/honorstheses/3.

15
  Shea M. Rhodes, Sex Trafficking and the Hotel Industry: Criminal and Civil Liability for Hotels and their Employees, The
Institute to Address Criminal Sexual Exploitation, Villanova University School of Law (2015), https://cseinstitute.org/wp-
content/uploads/2015/06/Hotel_Policy_Paper-1.pdf.

                                                            24
     Case 3:20-cv-00050-M Document 46 Filed 04/24/20                             Page 25 of 85 PageID 246



         99.      In 2008, 18 U.S.C. § 1595 effectively required all companies with a peculiar

proximity to human trafficking for commercial sex, including each Defendant, to use reasonable

measures and conduct proactive audits to ensure that they were not profiting from what they

should know are human trafficking ventures.

         100.     The hospitality industry, including each Defendant, have been cognizant of their

role and responsibilities in the sex trafficking industry for years.

         101.     In 2012, an anti-trafficking coalition alerted Choice Hotels, Accor, Best Western,

Hilton, Hyatt, Intercontinental Hotels Group, Marriott, Starwood, and Wyndham of the

likelihood of sex trafficking during the London Olympics, and inquired about the companies

anti-trafficking policies, while urging immediate action regarding trafficking.16

         102.     Marriott knew, as of at least early 2006, that human trafficking for commercial

sex was occurring in its hotels and across its brand. Because of this, Marriott amended its

Human Rights Policy as early as 2006 to require annual review of its policy. To date the policy

merely states “Marriott supports the elimination of all forms of forced, bonded or compulsory

labor and provides associate training on human trafficking for commercial sex awareness and

prevention.” 17

         103.     Further, nationwide campaigns that each Defendant was the target of, and subject

to, recognized the issue of human trafficking for commercial sex in the hotel industry and the

lack of internal policies to address the issue, and took initiative as early as 1997 with the United

Nations Blue Heart Campaign and domestically in 2010 with the Department of Homeland


16
   Corporate Strategy to Address Human Trafficking: Investor Recommendations for London Olympic Sponsors and Hospitality
Companies,         Christian        Brothers     Investment       Services,       CBIS,       http://cbisonline.com/us/wp-
content/uploads/sites/2/2012/09/FINAL_OlympicsReport_9_28.pdf (last visited June 19, 2019).
17
        Our     Commitment        to     Human     Rights,     MARRIOTT       INTERNATIONAL      INC.       available   at
https://www.marriott.com/Multimedia/PDF/Corporate/HumanRightsCommitment.pdf (last visited Nov. 20, 2019) citing Marriott
International,          Inc.’s        Human          Rights        Policy           Statement          available        at
https://www.marriott.com/Multimedia/PDF/Corporate/HumanRightsStatement.pdf (last visited Nov. 20, 2019).

                                                           25
     Case 3:20-cv-00050-M Document 46 Filed 04/24/20                     Page 26 of 85 PageID 247



Security’s Blue Campaign.18 These efforts sought to educate both the public and private sectors

on identifying and combatting human trafficking for commercial sex, including the hospitality

industry and both campaigns released online resources and toolkits publicly accessible to any

entity concerned with human trafficking for commercial sex.19

         104.   The presence of sex trafficking and exploitation in hotels is an obvious

occurrence and although unutilized, underutilized, or ineffectively utilized, numerous well-

researched trainings and toolkits have been published for the hotel industry over the last decade to

help hotel staff in every position to identify the signs.20

         105.   Best Western has been aware of and monitored the anti-trafficking activities of the

hospitality industry as a whole and that of specific competitors, including those discussed above

for years.

         106.   Marriott has been aware of and monitored the anti-trafficking activities of the

hospitality industry as a whole and that of specific competitors, including those discussed above

for years.

         107.   ESA has been aware of and monitored the anti-trafficking activities of the

hospitality industry as a whole and that of specific competitors, including those discussed above

for years.

         108.   G6 has been aware of and monitored the anti-trafficking activities of the

hospitality industry as a whole and that of specific competitors, including those discussed above

for years.



18
     DHS Blue Campaign Five Year Milestone, DEPARTMENT OF HOMELAND SECURITY (Jul. 22, 2015),
https://www.dhs.gov/blog/2015/07/22/dhs-blue-campaign-five-year-milestone.
19
    Human Trafficking and the Hospitality Industry, DEPARTMENT OF HOMELAND SECURITY, https://www.dhs.gov/blue-
campaign/hospitalityindustry (last visited June 19, 2019).
20
    DEPARTMENT OF HOMELAND SECURITY, Blue Campaign Toolkit, attached as “Exhibit A.” Available at:
https://www.dhs.gov/sites/default/files/publications/blue- campaign/toolkits/hospitality-toolkit-eng.pdf.

                                                     26
 Case 3:20-cv-00050-M Document 46 Filed 04/24/20                 Page 27 of 85 PageID 248



       109.    Wyndham has been aware of and monitored the anti-trafficking activities of the

hospitality industry as a whole and that of specific competitors, including those discussed above

for years.

       110.    Choice has been aware of and monitored the anti-trafficking activities of the

hospitality industry as a whole and that of specific competitors, including those discussed above

for years.

       111.    For years, Best Western has participated in meetings and discussions with

competitors and others in the hospitality industry about the prevalence of human trafficking for

commercial sex in its brand hotels and the most effective means in which that sex trafficking

could be stopped.

       112.    For years, Marriott has participated in meetings and discussions with competitors

and others in the hospitality industry about the prevalence of human trafficking for commercial

sex in its brand hotels and the most effective means in which that sex trafficking could be

stopped.

       113.    For years, ESA has participated in meetings and discussions with competitors and

others in the hospitality industry about the prevalence of human trafficking for commercial sex in

its brand hotels and the most effective means in which that sex trafficking could be stopped.

       114.    For years, G6 has participated in meetings and discussions with competitors and

others in the hospitality industry about the prevalence of human trafficking for commercial sex in

its brand hotels and the most effective means in which that sex trafficking could be stopped.

       115.    For years, Wyndham has participated in meetings and discussions with

competitors and others in the hospitality industry about the prevalence of human trafficking for

commercial sex in its brand hotels and the most effective means in which that sex trafficking



                                                27
  Case 3:20-cv-00050-M Document 46 Filed 04/24/20                   Page 28 of 85 PageID 249



could be stopped.

          116.   For years, Choice has participated in meetings and discussions with competitors

and others in the hospitality industry about the prevalence of human trafficking for commercial

sex in its brand hotels and the most effective means in which that sex trafficking could be

stopped.

          117.   Despite its knowledge of sex trafficking in its brand hotels and efforts undertaken

or laid out by others to stop such trafficking, Best Western did nothing to stop the sex trafficking

at its hotels.

          118.   Despite its knowledge of sex trafficking in its brand hotels and efforts undertaken

or laid out by others to stop such trafficking, Marriott did nothing to stop the sex trafficking at its

hotels.

          119.   Despite its knowledge of sex trafficking in its brand hotels and efforts undertaken

or laid out by others to stop such trafficking, ESA did nothing to stop the sex trafficking at its

hotels.

          120.   Despite its knowledge of sex trafficking in its brand hotels and efforts undertaken

or laid out by others to stop such trafficking, G6 did nothing to stop the sex trafficking at its

hotels.

          121.   Despite its knowledge of sex trafficking in its brand hotels and efforts undertaken

or laid out by others to stop such trafficking, Wyndham did nothing to stop the sex trafficking at

its hotels.

          122.   Despite its knowledge of sex trafficking in its brand hotels and efforts undertaken

or laid out by others to stop such trafficking, Choice did nothing to stop the sex trafficking at its

hotels.



                                                  28
 Case 3:20-cv-00050-M Document 46 Filed 04/24/20                   Page 29 of 85 PageID 250



       123.    When Best Western eventually began to adopt policies and public statements to

combat sex trafficking, it did so in appearance only but utterly lacking in substance.

       124.    When Marriott eventually began to adopt policies and public statements to combat

sex trafficking, it did so in appearance only but utterly lacking in substance.

       125.    When ESA eventually began to adopt policies and public statements to combat

sex trafficking, it did so in appearance only but utterly lacking in substance.

       126.    When G6 eventually began to adopt policies and public statements to combat sex

trafficking, it did so in appearance only but utterly lacking in substance.

       127.    When Wyndham eventually began to adopt policies and public statements to

combat sex trafficking, it did so in appearance only but utterly lacking in substance.

       128.    When Choice eventually began to adopt policies and public statements to combat

sex trafficking, it did so in appearance only but utterly lacking in substance.

       129.    Hospitality companies, including each Defendant, have both the power and

responsibility to make sex trafficking difficult for the offenders. Yet, each Defendant either

repeatedly fail to heed the call or repeatedly failed to execute their own policies. Instead, they

continue to facilitate these crimes at their hotels, content to direct their efforts solely to profit

and the bottom line.

        B.      THE DEFENDANTS CONTROL THE HOSPITALITY INDUSTRY

       130.    Hotel brands or flags, including each Defendant, lend their name and likeness to

third party owners, while a franchisee or a third party management company under the brands’

direction and control runs the building and operations. In return, the parent brand company

exchanges the high risk that is inherent in owning an asset like a hotel for the low risk associated

with owning a contract or franchise agreement, and profits from room rentals.



                                                 29
     Case 3:20-cv-00050-M Document 46 Filed 04/24/20                             Page 30 of 85 PageID 251



         131.     The average consumer does not see this relationship. The brand hotel, including

each Defendant, gives the property its identity. It provides signage on and in front of the

building that assures customers that if they check into that hotel they can expect the standards

consistent with the brand hotel, including each Defendant. The same brand emblazoned on

everything in the hotel from the pens in the bedside tables to the staff uniforms at the front desk.

         132.     In addition to brand recognition, a marketing organization, hotel listings in the

Global Distribution System (GDS) and other online travel agency databases, the brand hotel

provides the operating hotel with access to its brand wide central reservation system, 800

number, revenue management tools, world-class loyalty programs, and a website.                                   Thus,

booking and room reservations are controlled by the brand hotel, including each Defendant.21

         133.     Upon information and belief, the Best Western® hotel typically pays around 10%

of their total revenue back to Best Western and is required to develop and maintain the property

in accordance with Best Western’s brand standards, as are included in the franchise agreement.

         134.     Upon information and belief, per the contract or franchise agreement, Best

Western may enforce these standards through periodic inspections and even termination of the

agreement if the operating hotel, including the Best Western® hotel, is found to be inadequate.

The right of Best Western, as the brand hotel, to enforce their brand standards is also their

responsibility.

         135.     Upon information and belief, the Fairfield Inn® hotel typically pays around 10%

of their total revenue back to Marriott and is required to develop and maintain the property in

accordance with Marriott’s brand standards, as are included in the franchise agreement.




21
   Ellen Meyer, The Origins and Growth of Franchising in the Hotel Industry, LODGING MAGAZINE (April 10, 2018)
https://lodgingmagazine.com/the-origins-and-growth-of-franchising-in-the-hotel-industry/.

                                                            30
 Case 3:20-cv-00050-M Document 46 Filed 04/24/20                    Page 31 of 85 PageID 252



       136.    Upon information and belief, per the contract or franchise agreement, Marriott

may enforce these standards through periodic inspections and even termination of the agreement

if the operating hotel, including the Fairfield Inn® hotel, is found to be inadequate. The right of

Marriott, as the brand hotel, to enforce their brand standards is also their responsibility.

       137.    Upon information and belief, the Extended Stay America® hotel typically pays

around 10% of their total revenue back to ESA and is required to develop and maintain the

property in accordance with ESA’s brand standards, as are included in the franchise agreement.

       138.    Upon information and belief, per the contract or franchise agreement, ESA may

enforce these standards through periodic inspections and even termination of the agreement if

the operating hotel, including the Extended Stay America® hotel, is found to be inadequate. The

right of ESA, as the brand hotel, to enforce their brand standards is also their responsibility.

       139.    Upon information and belief, the Studio 6® hotel typically pays around 10% of

their total revenue back to G6 and is required to develop and maintain the property in

accordance with G6’s brand standards, as are included in the franchise agreement.

       140.    Upon information and belief, per the contract or franchise agreement, G6 may

enforce these standards through periodic inspections and even termination of the agreement if

the operating hotel, including the Studio 6® hotel, is found to be inadequate. The right of G6, as

the brand hotel, to enforce their brand standards is also their responsibility.

       141.    Upon information and belief, the Baymont Inn® Super 8®, Microtel®, Wingate

Hotel®, Days Inn®, and Howard Johnson® hotels typically pay around 10% of their total revenue

back to Wyndham and is required to develop and maintain the property in accordance with

Wyndham’s brand standards, as are included in the franchise agreement.




                                                  31
     Case 3:20-cv-00050-M Document 46 Filed 04/24/20                                Page 32 of 85 PageID 253



            142.     Upon information and belief, per the contract or franchise agreement, Wyndham

may enforce these standards through periodic inspections and even termination of the agreement

if the operating hotel, including the Baymont Inn® Super 8®, Microtel®, Wingate Hotel®, Days

Inn®, and Howard Johnson® hotels, are found to be inadequate. The right of Wyndham, as the

brand hotel, to enforce their brand standards is also their responsibility.

            143.     Upon information and belief, the Quality Inn® hotel typically pays around 10%

of their total revenue back to Choice and is required to develop and maintain the property in

accordance with Choice’s brand standards, as are included in the franchise agreement.

            144.     Upon information and belief, per the contract or franchise agreement, Choice

may enforce these standards through periodic inspections and even termination of the agreement

if the operating hotel, including the Quality Inn® hotel, is found to be inadequate. The right of

Choice, as the brand hotel, to enforce their brand standards is also their responsibility.

            145.     At the time of the incidents alleged herein:

                     a. Best Western owned and controlled the Best Western® brand.

                     b. Wyndham owned and controlled the Baymont Inn® Super 8®, Microtel®,

                          Wingate Hotel®, Days Inn®, Howard Johnson® brands.

                     c. ESA owned and controlled the Extended Stay America® brand.

                     d. G6 owned and controlled the Studio 6® brand.

                     e. Choice owned and controlled the Quality Inn® brand.

                     f. La Quinta Holdings, Inc. owned and controlled the La Quinta® brand.22

                     g. Marriott owned and controlled the Fairfield Inn® brand.

            146.     Best Western could have kicked the Best Western® hotel out of their system as

delinquent but it would have been done at the expense of terminating their royalty payments and

22
     La Quinta Holdings, Inc. is now a wholly owned subsidiary of Defendant Wyndham Hotels and Resorts, Inc.

                                                              32
 Case 3:20-cv-00050-M Document 46 Filed 04/24/20                    Page 33 of 85 PageID 254



room rental profits, so it was not done.

        147.    Marriott could have kicked the Fairfield Inn® hotel out of their system as

delinquent but it would have been done at the expense of terminating their royalty payments and

room rental profits, so it was not done.

        148.    ESA could have kicked the Extended Stay America® hotel out of their system as

delinquent but it would have been done at the expense of terminating their royalty payments and

room rental profits, so it was not done.

        149.    G6 could have kicked the Studio 6® hotel out of their system as delinquent but it

would have been done at the expense of terminating their royalty payments and room rental

profits, so it was not done.

        150.    Wyndham could have kicked the Baymont Inn® Super 8®, Microtel®, Wingate

Hotel®, Days Inn®, Howard Johnson® hotels out of their system as delinquent but it would have

been done at the expense of terminating their royalty payments and room rental profits, so it was

not done.

        151.    Choice could have kicked the Quality Inn® hotel out of their system as delinquent

but it would have been done at the expense of terminating their royalty payments and room

rental profits, so it was not done.

                 C. THE DEFENDANTS’ WILLFUL BLINDNESS TO SEX
                     TRAFFICKING AT THEIR BRANDED HOTELS

        152.    Defendants Best Western, G6, ESA, Choice, Marriott, and Wyndham have been

on notice of repeated incidences of sex trafficking occurring across their Best Western®,

Baymont Inn®, Super 8®, Microtel®, Days Inn®, Howard Johnson®, Wingate Hotel®, La Quinta®,

Studio 6®, Extended Stay America®, Quality Inn®, and Fairfield Inn® hotels, yet these brand

hotels failed to take the necessary action to prevent sex trafficking at their brand hotels.

                                                  33
Case 3:20-cv-00050-M Document 46 Filed 04/24/20                 Page 34 of 85 PageID 255



    153.   Best Western:

           a. Best Western controls, owns, supervises, or operates the Best Western®

                located at 201 West Loop 820 North in Fort Worth and at 2075 North State

                Highway 360 in Grand Prairie, Texas.

           b. Founded in 1946, Best Western represents that they have more than seventy-

                three (73) years of experience in managing successful brands. From all of

                their Best Western® brand hotels, Best Western receives an application fee, a

                lump sum payment, royalties, and other ongoing financial benefits.

           c. Best Western knew or should have known that the Best Western® brand

                hotels where Plaintiff E.S. was trafficked for commercial sex were in areas

                known for a high incidence of crime and prone to sex trafficking activity on

                and around the hotel premises, including when Plaintiff E.S. was trafficked.

           d.    Despite having knowledge of the extensive prostitution and sex trafficking

                that occurs at hotels and specifically their hotels, Best Western has repeatedly

                failed to thwart these activities.

           e.     Best Western can exercise control over Best Western® hotels by:

                 i. distributing information to assist employees in identifying human

                    trafficking;

                ii. providing a process for escalating human trafficking concerns within the

                    organization;

                iii. requiring all employees to attend training related to human trafficking;

                iv. providing new hire orientation on human rights and corporate

                    responsibility;



                                               34
Case 3:20-cv-00050-M Document 46 Filed 04/24/20                Page 35 of 85 PageID 256



             v. providing training and education to Best Western® branded hotels through

                 webinars, seminars, conferences, and online portals;

             vi. developing and holding ongoing training sessions on human trafficking;

            vii. conducting audits of training protocols; or

           viii. providing checklists, escalation protocols and information to property

                 management staff; or tracking performance indicators and key metrics on

                 human trafficking prevention.

          f. Best Western is in an actual and/or apparent agency relationship with its Best

             Western® hotels offering public lodging services. This agency relationship

             was created and is maintained through Best Western’s exercise of an ongoing

             and systemic right of control over Best Western® hotels by Best Western’s

             operations, including the means and methods of how Best Western® hotels

             conduct daily business including:

              i. hosting online bookings on Defendant Best Western’s domain;

             ii. requiring Best Western® hotels to use Defendant Best Western’s customer

                 rewards program;

            iii. setting parameters on employee wages;

             iv. making employment decisions;

             v. advertising for employment;

             vi. sharing profits;

            vii. standardized training methods for employees;

           viii. building and maintaining the facility in a manner specified by Best

                 Western;



                                          35
Case 3:20-cv-00050-M Document 46 Filed 04/24/20              Page 36 of 85 PageID 257



            ix. standardized or strict rules of operation;

             x. regular inspection of the facility and operation by Best Western;

            xi. fixing prices; or

            xii. other actions that deprive Best Western® hotels of any independence in

                 business operations.

          g. Apparent agency also exists between Best Western and Best Western® hotels.

             Best Western holds out Best Western® hotels to the public as their direct alter-

             ego each possessing authority to act on the other’s behalf.

          h. Given Best Western’s public statements on behalf of its brand and the control

             it assumed in educating, implementing, and directing its hotels, Defendant

             Best Western breached its duties in the following ways:

              i. did not adequately distribute information to employees on identifying

                 human trafficking;

             ii. failed to provide a process for escalating human trafficking concerns

                 within the organization;

            iii. failed to mandate all managers, employees, or owners attend training on

                 identifying human trafficking;

            iv. failed to provide new hire orientation on human rights and corporate

                 responsibility;

             v. failed to provide training and education on human trafficking through

                 webinars, seminars, conferences, and online portals;

            vi. failed to develop, hold, and require ongoing training sessions on human

                 trafficking; or



                                            36
     Case 3:20-cv-00050-M Document 46 Filed 04/24/20                              Page 37 of 85 PageID 258



                     vii. failed to provide checklists, escalation protocols and information to

                            property management staff, or tracking performance indicators and key

                            metrics on human trafficking prevention.

                  i. For years, Best Western has demonstrated willful blindness to the rampant

                       sex trafficking occurring throughout its Best Western® brand across the

                       country. This entrenched apathy to the real risk of sex trafficking allowed the

                       exploitation of Plaintiff E.S. at a Best Western® that forms the basis for this

                       complaint.

                        i. In February 2009, six (6) arrests were made for sex trafficking at a Best

                            Western® in Clackamas, Oregon.23

                       ii. In May 2011, a man was arrested and criminally charged for sex

                            trafficking a fifteen (15) year old girl at a Best Western® in Quincy,

                            Massachusetts.24

                      iii. In December 2013, a man was arrested for trafficking women out of a

                            Best Western® in Rockville, Maryland.25

                      iv. In 2014, the city of Columbus, Ohio brought a nuisance claim for

                            allowing drug deals and sex trafficking at a Best Western® in Columbus,

                            Ohio26

                       v. In February 2015, a man was arrested for running a sex trafficking

                            operation out of a Best Western® in Roseville, California.27

                      vi. In July 2015, a man was arrested for trafficking women out of a Best

23
    https://www.oregonlive.com/clackamascounty/2009/02/girl_17_found_in_clackamas_pro.html
24
   http://archive.boston.com/news/local/massachusetts/articles/2011/05/21/man_charged_with_abducting_teen_and_forcing_her_i
nto_prostitution/.
25
    https://www.nbcwashington.com/news/local/Inmate-May-Have-Run-Prostitution-Ring-From-Jail-236453261.html
26
    https://www.youtube.com/watch?v=tQ0avWxGHsI
27
    http://www.thepresstribune.com/article/2/06/15/roseville-police-.

                                                            37
     Case 3:20-cv-00050-M Document 46 Filed 04/24/20                              Page 38 of 85 PageID 259



                            Western® in King of Prussia, Pennsylvania.28

                      vii. In December 2015, a man was arrested for trafficking a 15 year-old out of

                            a Best Western® in South Plainfield, New Jersey.29

                     viii. In December 2016, two (2) men were arrested for sex trafficking women

                            out of a Best Western® in Nashville, Tennessee.30

                      ix. In May 2016, thirty-three (33) individuals, including two (2) pastors were

                            arrested on prostitution and trafficking charges for trafficking minors out

                            of a Best Western® in Knoxville, Tennessee.31

                       x. In September 2016, a man was arrested at a Best Western® in Bensalem,

                            Pennsylvania for trafficking four women. 32

                      xi. In April 2017, two (2) people were arrested for sex trafficking a minor at

                            a Best Western® in Denton, Maryland.33

                      xii. In July 2017, a man was arrested after trafficking three minors at a Best

                            Western® in Woodlawn, Maryland.34

                     xiii. In October 2017, a sixteen (16) year old girl was rescued from a Best

                            Western® in Arlington, Virginia, where she was being sex trafficked.35

                     xiv. In December 2018, a husband and wife were arrested for engaging in an

                            interstate sex trafficking scheme at a Best Western® in Portsmouth, New

                            Hampshire.36


28
   https://patch.com/pennsylvania/norristown/norristown-area-prostitution-sentencings-are-tuesday-0
29
   https://www.nj.com/union/2015/12/plainfield_man_who_recruited_girl_for_prostitution.html
30
   https://fox17.com/community/nashville-neighborhood-watch/man-swallows-marijuana-cigarette-during-nashvilleprostitution-
sting-at-hotel
31
   https://www.wspa.com/news/2-pastors-charged-with-human-trafficking-among-32-arrested-during-sting/1018484391
32
   https://patch.com/pennsylvania/bensalem/pimp-who-ran-prostitution-operation-bensalem-motel-headed-state-prison
33
   https://www.wmdt.com/2017/04/two-facing-human-trafficking-charges-for-reportedly-prostituting-child-fromdenton-hotel/
34
   https://www.baltimoresun.com/news/maryland/crime/bs-md-matthew-brown-sentencing-20170720-story.html
35
   https://www.wusa9.com/article/news/local/2-men-plead-guilty-to-two-different-child-sex-traffickingoperations/484712778
36
   https://www.seacoastonline.com/news/20181214/husband-wife-charged-in-sex-trafficking-prostitution-scheme

                                                            38
     Case 3:20-cv-00050-M Document 46 Filed 04/24/20                              Page 39 of 85 PageID 260



                      xv. In March 2018, a man was investigated for recruiting high school students

                            to participate in his sex trafficking ring. Police arrested him and at a Best

                            Western® in Oklahoma City, Oklahoma with a woman he was selling for

                            sexual favors.37

         154.      G6:

                   a. G6 controls, owns, supervises, or operates the Studio 6® hotel located at 1980

                       West Pleasant Ridge Road in Arlington, Texas.

                   b. G6 Hospitality failed to implement and enforce any of their own policies and

                       protect Plaintiff E.S. from being trafficked.

                   c. Founded in 1962, G6 Hospitality represents that they have more than fifty-

                       seven years of experience in managing successful brands. From all of their

                       Studio 6® properties, G6 receives an application fee, a lump sum payment,

                       royalties, and other ongoing financial benefits.

                   d. G6 knew or should have known that the Studio 6® hotel where Plaintiff E.S.

                       was trafficked for commercial sex was in an area known for a high incidence

                       of crime and prone to sex trafficking activity on and around the hotel

                       premises, including when Plaintiff E.S. was trafficked.

                   e. Despite having knowledge of the extensive prostitution and sex trafficking

                       that occurs at hotels and specifically their hotels, G6 has repeatedly failed to

                       thwart these activities.

                   f. G6 can exercise control over Studio 6® hotels by:




37
   https://www.edmondsun.com/news/prostitution-ring-targets-santa-fe-students/article_e07be414-23f2-11e8-9b32-
ffcbb9a0f9aa.html

                                                            39
Case 3:20-cv-00050-M Document 46 Filed 04/24/20             Page 40 of 85 PageID 261



                i. distributing information to assist employees in identifying human

                    trafficking;

                ii. providing a process for escalating human trafficking concerns within

                    the organization;

                iii. requiring all employees to attend training related to human trafficking;

                iv. providing new hire orientation on human rights and corporate

                    responsibility;

                v. providing training and education to Studio 6® hotels through webinars,

                    seminars, conferences, and online portals;

                vi. developing and holding ongoing training sessions on human

                    trafficking;

                vii. conducting audits of training protocols; or

                viii.   providing checklists, escalation protocols and information to

                    property management staff; or tracking performance indicators and

                    key metrics on human trafficking prevention.

          g. G6 is in an actual and/or apparent agency relationship with its Studio 6®

             hotels offering public lodging services. This agency relationship was created

             and is maintained through G6’s exercise of an ongoing and systemic right of

             control over Studio 6® hotels by G6’s operations, including the means and

             methods of how Studio 6® hotels conduct daily business including:

                    i. hosting online bookings on G6’s domain;

                    ii. requiring Studio 6® hotels to use G6’s customer rewards program;

                    iii. setting parameters on employee wages;



                                          40
Case 3:20-cv-00050-M Document 46 Filed 04/24/20               Page 41 of 85 PageID 262



                    iv. making employment decisions;

                    v. advertising for employment;

                    vi. sharing profits;

                    vii. standardized training methods for employees;

                   viii. building and maintaining the facility in a manner specified by G6;

                    ix. standardized or strict rules of operation;

                    x. regular inspection of the facility and operation by G6;

                    xi. fixing prices; or

                    xii. other actions that deprive Studio 6® hotels of any independence in

                        their business operations.

          h. Apparent agency also exists between G6 and Studio 6® hotels. G6 holds out

             Studio 6® hotels to the public as their direct alter-ego each possessing

             authority to act on the other’s behalf.

          i. Given G6’s public statements on behalf of its brand and the control it

             assumed in educating, implementing, and directing its hotels, G6 breached its

             duties in the following ways:

                    i. Failed (altogether or adequately) to distribute information to assist

                        employees in identifying human trafficking;

                    ii. Failed (altogether or adequately) to provide a process for

                        escalating human trafficking concerns within the organization;

                    iii. Failed   (altogether    or    adequately)   to   mandate   managers,

                        employees, or owners attend training related to human trafficking;




                                            41
     Case 3:20-cv-00050-M Document 46 Filed 04/24/20                             Page 42 of 85 PageID 263



                                  iv. Failed (altogether or adequately) to provide new hire orientation

                                       on human rights and corporate responsibility;

                                  v. Failed (altogether or adequately) to provide training and education

                                       on human trafficking through webinars, seminars, conferences,

                                       and online portals;

                                  vi. Failed (altogether or adequately) to develop and hold or require

                                       ongoing training sessions on human trafficking; or

                                  vii. Failed (altogether or adequately) to provide checklists, escalation

                                       protocols and information to property management staff or

                                       tracking performance indicators and key metrics on human

                                       trafficking prevention.

                    j. For years, G6 has demonstrated willful blindness to the rampant sex

                         trafficking occurring throughout its Studio 6® hotels across the country. This

                         entrenched apathy to the real risk of sex trafficking allowed the exploitation

                         of Plaintiff E.S. at the Studio 6® hotel which forms the basis for this

                         complaint.

                                 i.    In August 2016, two traffickers are arrested after forcing a woman

                                       to meet an undercover officer for sex at a Studio 6 in Tulsa,

                                       Oklahoma.38

                                ii.    In April 2018, a man pled guilty to sex trafficking for luring a

                                       woman to a Studio 6 in Tyler, Texas, placing ads for her online,




38
     https://ktul.com/news/local/prostitution-sting-leads-to-two-human-trafficking-arrests-in-tulsa

                                                            42
     Case 3:20-cv-00050-M Document 46 Filed 04/24/20                               Page 43 of 85 PageID 264



                                       and then forcing her to perform sex acts with multiple clients for

                                       money for about 16 to 19 hours a day.39

                              iii.      In October 2017, law enforcement executed a search warrant

                                       which alleged that two men brought two runaways from a West

                                       Palm Beach group home to the Studio 6 motel in West Palm

                                       Beach, Florida, and forced the juveniles to perform sex acts for

                                       money.40

                              iv.      In February 2018, police found an advertisement for a runaway girl

                                       on a sex trafficking website and were able to rescue her from a

                                       Studio 6 in Austin, Texas.41

                               v.      In July 2012, a man pled to federal criminal charges for recruiting

                                       a 16-year-old victim from a foster-care program then forcing her to

                                       meet customers for sex at a Studio 6 in Jacksonville, Florida,

                                       repeatedly renting rooms on the first and second floor.42

                              vi.      In June 2017, two juvenile girls, who were trafficked out of a

                                       Studio 6 in Oklahoma City, were rescued by police.43

                                    i. In July 2012, a Tripadvisor reviewer who stayed at the Studio 6 on

                                       Watson Rd in Arlington, Texas wrote, “The first night there was

                                       no key because the card machine was broken, the second night no

                                       internet. The third night there was loud parties until 3 a.m. on a

                                       Thursday night. I felt like I was in a hot bed of criminal activity

39
   https://tylerpaper.com/judge-finds-tyler-man-guilty-of-sex-trafficking/article_bf77e59e-3d9a-5064-b6c7-e57dd216301e.html
40
   https://www.wptv.com/news/region-c-palm-beach-county/west-palm-beach/tampa-search-warrant-reveals-juveniles-being-
recruited-in-west-palm-beach-for-sex-trafficking
41
   https://www.kvue.com/article/news/crime/suspect-arrested-after-sex-trafficking-a-girl-in-austin-police-say/269-521498947
42
   https://www.news4jax.com/news/2012/07/07/feds-man-recruited-foster-care-girls-for-prostitution/
43
   https://okcfox.com/news/local/18-year-old-arrested-accused-of-prostituting-two-juveniles

                                                             43
     Case 3:20-cv-00050-M Document 46 Filed 04/24/20                 Page 44 of 85 PageID 265



                                and I was only there on weekdays. The staff was very nice and I

                                feel sorry for them. I won't go back.” 44

                            ii. In July 2018, a contributor to Trip advisor stated, “Worst hotel

                                ever. Hookers, bums, bugs, and rude staff. So if you like those

                                things along with a broken back door. Maybe you and your loved

                                ones will enjoy your time if that's your thing, syringes in the

                                parking lot. I could not believe how bad this place is. Glad we had

                                the pistol.” 45

         155.   Wyndham:

                   a. Defendant Wyndham controls, owns, supervises, or operates the La

                       Quinta® hotels located at 4900 Bryant Irvin Rd, Fort Worth, TX 76132,

                       4001 Scots Legacy Drive in Arlington and 4700 North Freeway in Fort

                       Worth, Texas.

                   b. Wyndham, as La Quinta Holdings, Inc., failed to implement and enforce

                       any of their own policies and protect Plaintiff E.S. from being trafficked.

                   c. Founded in 1968, La Quinta Holdings, Inc. had more than fifty (50) years

                       of experience in managing successful brands, and founded in 1981,

                       Wyndham has more than thirty-eight (38) years of experience. From all of

                       their La Quinta® properties, Defendant Wyndham receives an application

                       fee, a lump sum payment, royalties, and other ongoing financial benefits as

                       La Quinta Holdings, Inc. once did.

                   d. Defendant Wyndham, as La Quinta Holdings Inc., knew or should have

44
  https://www.tripadvisor.com/Hotel_Review-g30183-d98395-Reviews-Studio_6_Arlington-Arlington_Texas.html)
45
  https://www.tripadvisor.com/ShowUserReviews-g30183-d98395-r594663439-Studio_6_Arlington-
Arlington_Texas.html)

                                                   44
Case 3:20-cv-00050-M Document 46 Filed 04/24/20             Page 45 of 85 PageID 266



               known that the La Quinta® where Plaintiff E.S. was trafficked for

               commercial sex was an area known for a high incidence of crime and

               prone to sex trafficking activity on and around the hotel premises,

               including when Plaintiff E.S. was trafficked.

            e. Despite having knowledge of the extensive prostitution and sex trafficking

               that occurs at hotels and specifically their hotels, Defendant Wyndham, as

               La Quinta Holdings, Inc., has repeatedly failed to thwart these activities.

            f. Defendant Wyndham can exercise control over La Quinta® hotels by:

                    i. distributing information to assist employees in identifying human

                       trafficking;

                    ii. providing a process for escalating human trafficking concerns

                       within the organization;

                    iii. requiring all employees to attend training related to human

                       trafficking;

                    iv. providing new hire orientation on human rights and corporate

                       responsibility;

                    v. providing training and education to La Quinta® branded hotels

                       through webinars, seminars, conferences, and online portals;

                    vi. developing and holding ongoing training sessions on human

                       trafficking;

                    vii. conducting audits of training protocols; or

                   viii. providing checklists, escalation protocols and information to

                       property management staff; or tracking performance indicators



                                          45
Case 3:20-cv-00050-M Document 46 Filed 04/24/20            Page 46 of 85 PageID 267



                       and key metrics on human trafficking prevention.

            g. Defendant Wyndham, as La Quinta Holdings, Inc., is in an agency

               relationship with its La Quinta® hotels offering public lodging services.

               This agency relationship was created and is maintained through Defendant

               Wyndham’s exercise of an ongoing and systemic right of control over La

               Quinta® hotels by Defendant Wyndham’s operations, including the means

               and methods of how La Quinta® hotels conduct daily business including:

                   i. hosting online bookings on Defendant Wyndham’s domain;

                   ii. requiring La Quinta® hotels to use Defendant Wyndham’s

                       customer rewards program;

                   iii. setting parameters on employee wages;

                   iv. making employment decisions;

                   v. advertising for employment;

                   vi. sharing profits;

                   vii. standardized training methods for employees;

                  viii. building and maintaining the facility in a manner specified by

                       Hyatt;

                   ix. standardized or strict rules of operation;

                   x. regular inspection of the facility and operation by Hyatt;

                   xi. fixing prices; or

                   xii. other actions that deprive La Quinta® hotels of any independence

                       in their business operations.




                                           46
Case 3:20-cv-00050-M Document 46 Filed 04/24/20             Page 47 of 85 PageID 268



            h. Apparent agency also exists between Defendant Wyndham, as La Quinta

               Holdings, Inc., and La Quinta® hotels. Defendant Wyndham holds out La

               Quinta® hotels to the public as their direct alter-ego each possessing

               authority to act on the other’s behalf.

            i. Given public statements on behalf of its brand and the control it assumed

               in educating, implementing, and directing its hotels, Defendant Wyndham,

               as La Quinta Holdings, Inc., breached its duties in the following ways:

                    i. Failed (altogether or adequately) to distribute information to assist

                        employees in identifying human trafficking;

                    ii. Failed (altogether or adequately) to provide a process for

                        escalating human trafficking concerns within the organization;

                    iii. Failed   (altogether   or   adequately)   to   mandate   managers,

                        employees, or owners attend training related to human trafficking;

                    iv. Failed (altogether or adequately) to provide new hire orientation

                        on human rights and corporate responsibility;

                    v. Failed (altogether or adequately) to provide training and education

                        on human trafficking through webinars, seminars, conferences,

                        and online portals;

                    vi. Failed (altogether or adequately) to develop and hold or require

                        ongoing training sessions on human trafficking; or

                    vii. Failed (altogether or adequately) to provide checklists, escalation

                        protocols and information to property management staff or




                                          47
     Case 3:20-cv-00050-M Document 46 Filed 04/24/20                              Page 48 of 85 PageID 269



                                      tracking performance indicators and key metrics on human

                                      trafficking prevention.

                      j. For years, La Quinta Holdings, Inc., has demonstrated willful blindness to

                           the rampant sex trafficking occurring throughout its La Quinta® brand

                           across the country. This entrenched apathy to the real risk of sex

                           trafficking allowed the exploitation of Plaintiff E.S. at a La Quinta® that

                           forms the basis for this complaint and the successor liability Defendant

                           Wyndham now faces.

                                 i. In March 2015, a Sergeant 1st Class was investigated for

                                      trafficking a woman in his battalion out of a La Quinta® in Killeen,

                                      Texas.46

                                 ii. In March 2017, three (3) men were arrested at a La Quinta® in

                                      Ventura, California for sexually trafficking a minor. 47

                                 iii. In November 2017, a man and a woman were arrested at a La

                                      Quinta® in Panama City, Florida for sex trafficking another woman

                                      out of the same hotel.48

                                 iv. In December 2017, a man was arrested for trafficking a woman out

                                      of a La Quinta® in Panama City, Florida.49

                                 v. In May 2018, the manager of a La Quinta® in Tuscaloosa,

                                      Alabama was arrested for allowing human trafficking at the hotel.

                                      Police unveiled that the manager was financially profiting from sex


46
   https://www.thedailybeast.com/inside-fort-hoods-prostitution-ring
47
   https://www.10news.com/news/3-men-arrested-accused-of-human-trafficking-forcing-teen-into-prostitution-in-san-diego
48
   https://www.newsherald.com/news/20171126/pcpd-pair-charged-with-human-trafficking-forced-prostitution
49
   https://www.wtvy.com/content/news/Dothan-man-accused-of-forcing-person-into-prostitution-in-Panama-City-
467034463.html

                                                            48
     Case 3:20-cv-00050-M Document 46 Filed 04/24/20                                Page 49 of 85 PageID 270



                                       traffickers that used her hotel.50

                                  vi. In June 2018, a man was arrested for trafficking two (2) minor

                                       girls and holding them against their will at a La Quinta® in

                                       Norcross, Georgia.51

                                  vii. In October 2018, a man was arrested after he coerced a deaf

                                       woman into a relationship with him only to sell her for sex at a La

                                       Quinta® in Austin, Texas.52

                                 viii. In November 2018, a man was arrested for trafficking a sixteen

                                       (16) year old girl for sex at a La Quinta® in Springdale, Ohio.53

                                  ix. In December 2018, a number of Chinese women were being

                                       sexually trafficked by a married couple through a La Quinta® in

                                       South Burlington, Vermont. 54

                                  x. An April 2018 report showed hotels in the Hudson Valley that

                                       have high rates of sex trafficking and the La Quinta® in

                                       Westchester, New York had thirty-seven (37) trafficking calls in

                                       24 months.55

                                  xi. In April 2019, a man trafficked a minor through a La Quinta® in

                                       Sarasota, Florida.

                       k. Defendant Wyndham also controls, owns, supervises, or operates the the

                            Baymont Inn® hotel located at 2401 Diplomacy Drive in Arlington, the

50
   https://www.tuscaloosanews.com/news/20180517/tuscaloosa-police-charge-laquinta-inn-manager-with-human-trafficking
51
   https://www.ajc.com/news/local/gwinnett-man-charged-with-trafficking-children-for-sex-
labor/hqGlERVvMI3q0uC4PEUO6O/
52
   https://www.kxan.com/news/local/austin/man-arrested-for-allegedly-forcing-a-deaf-woman-into-prostitution/1515032988
53
   https://www.wcpo.com/news/crime/man-found-guilty-of-trafficking-underage-girl-for-sex
54
   https://www.wcax.com/content/news/NH-couple-accused-of-enticing-Chinese-into-sex-trafficking-502787462.html
55
   http://westchester.news12.com/story/38003438/slavery-in-suburbia-sex-trafficking-of-children-flourishing-in-the-hudson-
valley

                                                              49
Case 3:20-cv-00050-M Document 46 Filed 04/24/20                Page 50 of 85 PageID 271



               Super 8® hotels located at 1905 West Pleasant Ridge Road and at 2710

               East Abram Street in Arlington, the Microtel® hotel located at 1901

               Pendleton Drive in Garland, the Wingate® hotel located at 8650 North

               Stemmons Freeway in Dallas, the Days Inn® hotel located at 1901 West

               Pleasant Ridge Road in Arlington, and the Howard Johnson® hotel located

               at 2001 East Copeland Road in Arlington, Texas.

            l. Wyndham failed to implement and enforce any of their own policies and

               protect Plaintiff E.S. from being trafficked.

            m. Founded in 1981, Wyndham represents that they have more than thirty-

               seven years of experience in managing successful brands. From all of their

               Baymont Inn®, Super 8®, Microtel®, Wingate Hotel®, Days Inn®, and

               Howard Johnson® hotels, Defendant Wyndham receives an application fee,

               a lump sum payment, royalties, and other ongoing financial benefits.

            n. Defendant Wyndham knew or should have known that the Baymont Inn®,

               Super 8®, Microtel®, Wingate Hotel®, Days Inn®, and Howard Johnson®

               hotels where Plaintiff E.S. was trafficked for commercial sex were in areas

               known for a high incidence of crime and prone to sex trafficking activity

               on and around the hotel premises, including when Plaintiff E.S. was

               trafficked.

            o. Despite having knowledge of the extensive prostitution and sex trafficking

               that occurs at hotels and specifically their hotels, Defendant Wyndham has

               repeatedly failed to thwart these activities.




                                          50
Case 3:20-cv-00050-M Document 46 Filed 04/24/20            Page 51 of 85 PageID 272



            p. Defendant Wyndham can exercise control over Baymont Inn®, Super 8®,

               Microtel®, Wingate Hotel®, Days Inn®, and Howard Johnson® hotels by:

                   i. distributing information to assist employees in identifying human

                       trafficking;

                   ii. providing a process for escalating human trafficking concerns

                       within the organization;

                   iii. requiring all employees to attend training related to human

                       trafficking;

                   iv. providing new hire orientation on human rights and corporate

                       responsibility;

                   v. providing training and education to Baymont Inn®, Super 8®,

                       Microtel®, Wingate Hotel®, Days Inn®, and Howard Johnson®

                       hotels through webinars, seminars, conferences, and online

                       portals;

                   vi. developing and holding ongoing training sessions on human

                       trafficking;

                   vii. conducting audits of training protocols; or

                  viii. providing checklists, escalation protocols and information to

                       property management staff; or tracking performance indicators

                       and key metrics on human trafficking prevention.

            q. Defendant Wyndham is in an apparent and/or actual agency relationship

               with its Baymont Inn®, Super 8®, Microtel®, Wingate Hotel®, Days Inn®,

               and Howard Johnson® hotels offering public lodging services. This agency



                                         51
Case 3:20-cv-00050-M Document 46 Filed 04/24/20            Page 52 of 85 PageID 273



               relationship was created and is maintained through Defendant Wyndham’s

               exercise of an ongoing and systemic right of control over Baymont Inn®,

               Super 8®, Microtel®, Wingate Hotel®, Days Inn®, and Howard Johnson®

               hotels by Defendant Wyndham’s operations, including the means and

               methods of how Baymont Inn®, Super 8®, Microtel®, Wingate Hotel®,

               Days Inn®, and Howard Johnson® hotels conduct daily business including:

                   i. hosting online bookings on Defendant Wyndham’s domain;

                   ii. requiring Baymont Inn®, Super 8®, Microtel®, Wingate Hotel®,

                       Days Inn®, and Howard Johnson® hotels to use Defendant

                       Wyndham’s customer rewards program;

                   iii. setting parameters on employee wages;

                   iv. making employment decisions;

                   v. advertising for employment;

                   vi. sharing profits;

                   vii. standardized training methods for employees;

                  viii. building and maintaining the facility in a manner specified by

                       Wyndham,

                   ix. standardized or strict rules of operation;

                   x. regular inspection of the facility and operation by Wyndham;

                   xi. fixing prices; or

                   xii. other actions that deprive Baymont Inn®, Super 8®, Microtel®,

                       Wingate Hotel®, Days Inn®, and Howard Johnson® hotels of any

                       independence in their business operations.



                                           52
Case 3:20-cv-00050-M Document 46 Filed 04/24/20            Page 53 of 85 PageID 274



            r. Apparent agency also exists between Defendant Wyndham and Baymont

               Inn®, Super 8®, Microtel®, Wingate Hotel®, Days Inn®, and Howard

               Johnson® hotels. Defendant Wyndham holds out Baymont Inn®, Super 8®,

               Microtel®, Wingate Hotel®, Days Inn®, and Howard Johnson® hotels to the

               public as their direct alter-ego each possessing authority to act on the

               other’s behalf.

            s. Given Defendant Wyndham’s public statements on behalf of its brand and

               the control it assumed in educating, implementing, and directing its hotels,

               Defendant Wyndham breached its duties in the following ways:

                   i. Failed (altogether or adequately) to distribute information to assist

                       employees in identifying human trafficking;

                   ii. Failed (altogether or adequately) to provide a process for

                       escalating human trafficking concerns within the organization;

                   iii. Failed   (altogether   or   adequately)   to   mandate   managers,

                       employees, or owners attend training related to human trafficking;

                   iv. Failed (altogether or adequately) to provide new hire orientation

                       on human rights and corporate responsibility;

                   v. Failed (altogether or adequately) to provide training and education

                       on human trafficking through webinars, seminars, conferences,

                       and online portals;

                   vi. Failed (altogether or adequately) to develop and hold or require

                       ongoing training sessions on human trafficking; or




                                         53
  Case 3:20-cv-00050-M Document 46 Filed 04/24/20                         Page 54 of 85 PageID 275



                             vii. Failed (altogether or adequately) to provide checklists, escalation

                                  protocols and information to property management staff or

                                  tracking performance indicators and key metrics on human

                                  trafficking prevention.

                    t. For years, Defendant Wyndham has demonstrated willful blindness to the

                        rampant sex trafficking occurring throughout its Baymont Inn®, Super 8®,

                        Microtel®, Wingate Hotel®, Days Inn®, and Howard Johnson® hotels

                        across the country. This entrenched apathy to the real risk of sex

                        trafficking allowed the exploitation of Plaintiff E.S. at Baymont Inn®,

                        Super 8®, Microtel®, Wingate Hotel®, Days Inn®, and Howard Johnson®

                        hotels that forms the basis for this complaint.

        156.     BAYMONT INN®

                     a. In August of 2017, a reviewer described the Baymont Inn® by Wyndham

                         in Meridian, Mississippi as follows: “There were obvious permanent

                         residents in the back, of which one offered one of our people crack and

                         were talking about having prostitutes over smoking crack and weed to

                         cover up the smell of crack.” 56

                     b. In November of 2018, the owner of the Baymont Inn® in Manchester,

                         Connecticut was arrested for sex trafficking minors. 57

                     c. In October of 2015, a reviewer described the Baymont Inn® in Houston,

                         Texas as follows: “Hookers, hookers and more hookers! Don't forget the

                         drug activity too! Stayed here one night as I had an early flight out of

56
   https://www.tripadvisor.com/ShowUserReviews-g43893-d235304-r511959496 Baymont_by_Wyndham_Meridian-
Meridian_Mississippi.html
57
   https://patch.com/connecticut/vernon/vernon-office-raided-hotel-owner-charged-prostitution-case

                                                      54
     Case 3:20-cv-00050-M Document 46 Filed 04/24/20                             Page 55 of 85 PageID 276



                            Hobby the next morning! Big mistake! As I was checking in, some pimp

                            named Big D tried to get my wife to join his brigade!” 58

                       d. In October of 2016, a reviewer described the Baymont Inn® in Orlando,

                            Florida as follows: “To begin my terrible experience at this hotel, I was

                            greeted by a real life prostitute waiting to pick up some business on the

                            sidewalk directly in front of the hotel! After we pulled in to park we see

                            her PIMP hiding behind some UHAUL truck who kept poking his head

                            out while we unpacked our things from the car.” 59

                       e. In December of 2015, a man and a woman were arrested at a Baymont

                            Inn® in Murfreesboro, Tennessee for sex trafficking. 60

          157. SUPER 8®

                       a. In August 2012, the Central Ohio Human Trafficking Task Force

                            completed an investigation which resulted in indictments of several

                            persons charged with human trafficking which occurred at the Super 8®

                            on Dublin-Granville Road in Columbus, Ohio as well as other locations.61

                       b. In September 2013, a trafficker took a 17- year old girl to a Super 8® in

                            West Greenwich, Rhode Island and ultimately pled guilty to federal sex

                            trafficking charges for his criminal conduct.62




58
   https://www.yelp.com/biz/baymont-inn-houston-houston
59
   https://www.tripadvisor.com/Hotel_Review-g34515-d217364-Reviews-Baymont_by_Wyndham_Florida_Mall-
Orlando_Florida.html#REVIEWS
60
   https://www.wgnsradio.com/prostitute-and-alleged-pimp-arrested-in-murfreesboro-cms-30412&cache_id=5150
61
   John Futty, Secret panel on human trafficking wins indictments. THE COLUMBUS DISPATCH (Aug. 3, 2012, 8:56 AM),
https://www.dispatch.com/content/stories/local/2012/08/03/secret-panel-on-human-trafficking-wins-indictments.html
62
   Michael P. McKinney, Missouri man pleads guilty to sex trafficking for bringing 17-year-old Massachusetts girl to Rhode
Island, PROVIDENCE JOURNAL (Feb 27, 2014, 12:01 AM), https://www.providencejournal.com/breaking-news/content/20140227-
missouri-man-pleads-guilty-to-sex-trafficking-for-bringing-17-year-old-massachusetts-girl-to-rhode-island.ece

                                                           55
     Case 3:20-cv-00050-M Document 46 Filed 04/24/20                               Page 56 of 85 PageID 277



                        c. In June 2014, federal authorities charged a man with human trafficking

                            after arresting him at a Super 8® in Wyoming, Michigan where he had

                            taken a 15-year old girl.63

                        d. In July 2016, an undercover federal agent discovered 2 girls ages 18 and

                            15 at a Super 8® in El Paso, Texas and charged their trafficker with 2

                            counts of sex trafficking children by force.64

                        e. In October 2016, 2 men were arrested at a Super 8® in Frederick,

                            Maryland and were charged with human trafficking-related offenses in

                            relation to their crimes against a juvenile victim.65

                        f. From February 2016 through October 2017, a sex trafficking ring

                            operated out of a Super 8® in Fort Worth, Texas and trafficked at least

                            five (5) juveniles.66

                        g. In June 2017, authorities busted a sex trafficking operation at a Super 8®

                            in Lakeland, Tennessee, and rescued a 19-year old girl who was being

                            held against her will and sold for sex.67

                        h. In July 2018, an investigation on the premises of a Super 8® in Columbus,

                            Georgia led to human trafficking charges against multiple suspects.68




63
   Barton Deiters, Man accused of human trafficking of 15-year-old girl in Wyoming, MLIVE (Jun. 24, 2014),
https://www.mlive.com/news/grand-rapids/index.ssf/2014/06/man_accused_of_human_trafficki.html
64
   Aaron Martinez, Man pleads guilty in underage sex trafficking case, EL PASO TIMES (Apr 21, 2017),
https://www.elpasotimes.com/story/news/2017/04/21/man-pleads-guilty-sex-trafficking-case/100754896/
65
   Two charged in Maryland with Rape, Human Trafficking, Others, NBC WASHINGTON (Oct. 1, 2016, 7:20 AM),
https://www.nbcwashington.com/news/local/Two-Charged-in-Maryland-with-Rape-Human-Trafficking-Others-395505801.html
66
   Domingo Ramirez Jr., Statewide sex-trafficking ring operating in Fort Worth shut down with eight arrests, FORT WORTH STAR-
TELEGRAM (Oct. 17, 2017, 2:36 PM), https://www.star-telegram.com/news/local/community/fort-worth/article179323426.html
67
   Sex trafficking operation busted at Super 8 in Lakeland, WMC ACTION NEWS 5 (Jun 13, 2017, 9:41 PM),
http://www.wmcactionnews5.com/story/35657458/sex-trafficking-operation-busted-at-super-8-in-lakeland/
68
   Ben Wright, Threesome and drugs: Escorting app leads to human trafficking charges, Columbus police say, LEDGER-
ENQUIRER (Jul. 12, 2018, 12:00 AM), https://www.ledger-enquirer.com/latest-news/article214760585.html

                                                             56
     Case 3:20-cv-00050-M Document 46 Filed 04/24/20                               Page 57 of 85 PageID 278



                        i. In August 2018, a 16-year old victim of human trafficking was rescued

                             from a Super 8® in Duson, Louisiana.69

                        j. In September 2018, a former member of the Oklahoma state legislature

                             was sentenced to 15 years in prison on charges of child sex trafficking

                             after he was found in a room at a Super 8®, with a 17-year old boy.70

          158. MICTROTEL ®

                        a. In October 2017, a 16-year-old girl was rescued from a Microtel® in

                             Raleigh, North Carolina where she was being held by a man who was

                             prostituting her from the location. The man was a known sex trafficker.71

                        b. In June of 2013, a man was charged with trafficking an eighteen year old

                             girl at a Microtel® in Raleigh, North Carolina. 72

          159. DAYS INN®

                        a. In February 2019, a man ran a human trafficking operation out of a Days

                             Inn® in Madison Heights, Michigan.73

                        b. In August 2018, four people were arrested for trafficking a 15-year old

                             girl out of a Days Inn® in Marietta, Georgia. They kept the young girl in

                             captivity by threatening to kill her if she tried to escape.74

                        c. In October 2015, a man prostituted women out of a Days Inn® in Reading,

                             Pennsylvania. He controlled the women with drugs and set up sexual

                             encounters.75
69
   Lester Duhe, Authorities investigate human trafficking case involving 16 year old boy, KLFY (Aug. 13, 2018, 6:48 PM),
https://www.klfy.com/news/local/authorities-investigate-human-trafficking-case-involving-16-year-old-boy/1360573674
70
   Former Oklahoma state senator sentenced to 15 years on child sex trafficking charge, NBC (Sept. 17, 2018, 11:24 PM),
https://www.nbcnews.com/news/us-news/former-oklahoma-state-senator-sentenced-15-years-child-sex-trafficking-n910516
71
   https://www.newsobserver.com/news/local/crime/article178431461.html
72
   https://www.witn.com/home/headlines/Man-Charged-With-Human-Trafficking-In-Pitt-County-213318591.html
73
   http://www.fox2detroit.com/news/local-news/man-arrested-for-sex-trafficking-out-of-madison-heights-days-inn
https://www.mdjonline.com/news/marietta-sex-trafficking-ring-thwarted-police-say/article_997739c0-a55b-11e8-9647-
338800611347.html

                                                             57
     Case 3:20-cv-00050-M Document 46 Filed 04/24/20                        Page 58 of 85 PageID 279



                       d. In September 2018, a woman was caught sex trafficking two 17-year old

                            girls at a Days Inn® in Fayetteville, North Carolina.76

                      e. In July 2018, a man used social media websites to coerce a young girl to

                           come to a Days Inn® Gulfport, Mississippi. When she arrived, the man

                           forced her into sexual servitude.77

                      f. In December 2018, a couple coerced females from China to move to

                           Maine by offering tourist visas. Upon arrival, the couple stripped the

                           women and girls of their identification, advertised them as prostitutes on

                           Craigslist, and forced them to sexually service men at two Days Inn®

                           locations, one in Kittery and the other in Dover, New Hampshire.78

                      g. In June 2018, three individuals were arrested in a human trafficking

                           scheme at a Days Inn® in Virginia Beach, Virginia.79

          160. WINGATE®

                      a.   In April 2015, a reviewer commented about the Dallas Wingate® Hotel as

                           follows, “Beware! This hotel has prostitutes & pimps everywhere and

                           there is a strip club right across the street. Rough looking individuals

                           outside in the parking lot and in the hallways. This was the scariest hotel

                           experience I have ever had. Desk staff lady was not helpful at

                           all…Security had to check if our room was being used before we could go

                           up.” 80


75
   https://www.poconorecord.com/news/20161204/scranton-sex-trafficking-cases-move-forward
76
   https://www.fayobserver.com/news/20180921/fayetteville-woman-charged-in-human-trafficking-operation.
77
   https://www.sunherald.com/news/local/crime/article215055145.html
78
   https://www.seacoastonline.com/news/20181214/husband-wife-charged-in-sex-trafficking-prostitution-scheme
79
   https://www.wavy.com/news/local-news/virginia-beach/three-sex-trafficking-suspects-arrested-by-virginia-beach-
police/1213339402
80
   https://www.tripadvisor.com/ShowUserReviews-g55711-d109391-r267425338-Wingate_by_Wyndham_Dallas_Love_Field-

                                                        58
  Case 3:20-cv-00050-M Document 46 Filed 04/24/20                              Page 59 of 85 PageID 280



          161. HOWARD JOHNSON®

                      a. In October of 2017, the manager of a Howard Johnson® in Bartonville,

                           Pennsylvania, was arrested for allowing and profiting from drug and sex

                           trafficking within the hotel. 81

                      b. In August 2017, a women, already under indictment for running a series

                           of brothels throughout Boston, was arrested for trafficking women out of

                           Howard Johnson® hotels in Quincy, Massachusetts. 82

                      c. In February of 2013, the city attorney ordered a Howard Johnson® in San

                           Diego, California to make immediate changes in security to crack down

                           on sex trafficking. Over the course of the investigation lasting from 2011

                           to 2013, more than 20 arrests were made, including arrests for pimping

                           and human trafficking.83

          162. Marriott:

                     a. Marriott owns, supervises, and/or operates the Fairfield Inn® hotels located

                          at 2500 East Lamar Boulevard in Arlington and at 2110 Market Center

                          Boulevard and North Stemmons Freeway in Dallas, Texas.

                     b. Marriott failed to implement and enforce any of their own policies and

                          protect Plaintiff E.S. from being trafficked.

                     c. Founded in 1927, Marriott represents that they have more than Ninety-two

                          (92) years of experience in managing successful brands. From all of their

                          Fairfield Inn® properties, Defendant Marriott receives an application fee, a



Dallas_Texas.html)
81
   https://www.pahomepage.com/news/bartonsville-hotel-operator-charged-with-human-drug-trafficking/
82
   https://www.patriotledger.com/news/20170808/alleged-quincy-brothel-owner-arrested-again-for-sex-trafficking
83
   https://www.nbcsandiego.com/news/local/Mission-Valley-Travelodge-Hotel-Prostitution-Crackdown-243554781.html

                                                          59
Case 3:20-cv-00050-M Document 46 Filed 04/24/20                  Page 60 of 85 PageID 281



                 lump sum payment, royalties, and other ongoing financial benefits.

            d. Defendant Marriott knew or should have known that the Fairfield Inn and

                 Suites® where Plaintiff E.S. was trafficked for commercial sex was an area

                 known for a high incidence of crime and prone to sex trafficking activity

                 on and around the hotel premises, including when Plaintiff E.S. was

                 trafficked.

            e. Despite having knowledge of the extensive prostitution and sex trafficking

                 that occurs at hotels and specifically their hotels, Defendant Marriott has

                 repeatedly failed to thwart these activities.

            f.   Defendant Marriott can exercise control over Fairfield Inn® hotels by:

                     i. distributing information to assist employees in identifying human

                        trafficking;

                    ii. providing a process for escalating human trafficking concerns

                        within the organization;

                    iii. requiring all employees to attend training related to human

                        trafficking;

                    iv. providing new hire orientation on human rights and corporate

                        responsibility;

                    v. providing training and education to Fairfield Inn and Suites® hotels

                        through webinars, seminars, conferences, and online portals;

                    vi. developing and holding ongoing training sessions on human

                        trafficking;

                   vii. conducting audits of training protocols; or



                                            60
Case 3:20-cv-00050-M Document 46 Filed 04/24/20            Page 61 of 85 PageID 282



                 viii. providing checklists, escalation protocols and information to

                       property management staff; or tracking performance indicators and

                       key metrics on human trafficking prevention.

            g. Defendant Marriott is in an apparent and/or actual agency relationship with

               its Fairfield Inn® hotels offering public lodging services. This agency

               relationship was created and is maintained through Defendant Marriott’s

               exercise of an ongoing and systemic right of control over Fairfield Inn and

               Suites® hotels by Defendant Marriott’s operations, including the means and

               methods of how Fairfield Inn and Suites® hotels conduct daily business

               including:

                    i. hosting online bookings on Defendant Marriott’s domain;

                    ii. requiring Hyatt Place® hotels to use Defendant Marriott’s

                        customer rewards program;

                   iii. setting parameters on employee wages;

                   iv. making employment decisions;

                    v. advertising for employment;

                   vi. sharing profits;

                  vii. standardized training methods for employees;

                  viii. building and maintaining the facility in a manner specified by

                        Marriott;

                   ix. standardized or strict rules of operation;

                    x. regular inspection of the facility and operation by Marriott;

                   xi. fixing prices; or



                                           61
Case 3:20-cv-00050-M Document 46 Filed 04/24/20             Page 62 of 85 PageID 283



                  xii. other actions that deprive Fairfield Inn and Suites® hotels of any

                       independence in their business operations.

            h. Apparent agency also exists between Defendant Marriott and Fairfield Inn

               and Suites® hotels. Defendant Marriott holds out Fairfield Inn and Suites®

               hotels to the public as their direct alter-ego each possessing authority to act

               on the other’s behalf.

            i. Given Defendant Marriott’s public statements on behalf of its brand and

               the control it assumed in educating, implementing, and directing its hotels,

               Defendant Marriott breached its duties in the following ways:

                   i. Failed (altogether or adequately) to distribute information to assist

                       employees in identifying human trafficking;

                   ii. Failed (altogether or adequately) to provide a process for

                       escalating human trafficking concerns within the organization;

                   iii. Failed   (altogether   or   adequately)    to   mandate    managers,

                       employees, or owners attend training related to human trafficking;

                   iv. Failed (altogether or adequately) to provide new hire orientation

                       on human rights and corporate responsibility;

                   v. Failed (altogether or adequately) to provide training and education

                       on human trafficking through webinars, seminars, conferences,

                       and online portals;

                   vi. Failed (altogether or adequately) to develop and hold or require

                       ongoing training sessions on human trafficking; or




                                          62
     Case 3:20-cv-00050-M Document 46 Filed 04/24/20                                Page 63 of 85 PageID 284



                                   vii. Failed (altogether or adequately) to provide checklists, escalation

                                        protocols and information to property management staff or

                                        tracking performance indicators and key metrics on human

                                        trafficking prevention.

                         j. For years, Defendant Marriott has demonstrated willful blindness to the

                             rampant sex trafficking occurring throughout its Fairfield Inn® hotels

                             across the country. This entrenched apathy to the real risk of sex

                             trafficking allowed the exploitation of Plaintiff E.S. at a Fairfield Inn® that

                             forms the basis for this complaint.

                                    i. In February 2017, a woman was sentenced to one count of

                                        conspiracy to commit sex trafficking after kidnapping a 17-year-

                                        old girl from Topeka, Kansas to Junction City, Kansas in March of

                                        2015 for the purpose of sex trafficking her out of a Fairfield Inn®

                                        in Manhattan, Kansas. 84

                                   ii. In October 2013, a man was sentenced to five to seven years in

                                        state prison for kidnapping two underage girls and forcibly

                                        trafficking them in hotel rooms throughout Quincy, Dedham,

                                        Dorchester, and Danvers Massachusetts, including a Fairfield Inn®

                                        in Dedham. 85

                                  iii. In December 2019, an Arkansas man was arrested at a Fairfield

                                        Inn® in Springdale, Arkansas after trafficking a woman across

                                        Arkansas, Louisiana, and Texas for the purpose of commercial


84
     http://www.kake.com/story/34426420/woman-sentenced-in-teen-sex-trafficking-case
85
     https://www.wickedlocal.com/x919096222/Dorchester-man-arrested-in-Quincy-pleads-guilty-to-child-prostitution-charges

                                                              63
     Case 3:20-cv-00050-M Document 46 Filed 04/24/20                       Page 64 of 85 PageID 285



                                   sex.86

                             iv. In November 2015, a reviewer described the Fairfield Inn® in

                                   Washington D.C. as follows, “The clientele was seedy. When my

                                   family and I left for dinner and returned I felt like we walked back

                                   into a Brothel. It appeared that a pimp was dropping off one of his

                                   hookers who was meeting a john. I was done. Between the seedy

                                   guests roaming around in this hotel and the other activity going on

                                   we all felt grossed out. Whew!!!! Just simply waking from the

                                   lobby to my room we felt like we were in a danger zone.” The

                                   reviewer goes onto say, “We also went with the Fairfield because

                                   it had the Marriott name behind it.” 87

                              v. In July of 2018, a pimp named Lamont King was arrested by an

                                   undercover officer. The officer was investigating related sex

                                   trafficking activity in the area, including the Fairfield Inn® on

                                   West 86th Street. 88

       163.      ESA:

                    a. ESA owns, supervises, and/or operates the Extended Stay America®

                         located at 1221 North Watson Road in Arlington, Texas.

                    b. ESA failed to implement and enforce any of their own policies and protect

                         Plaintiff E.S. from being trafficked.

                    c. Founded in 1995, ESA represents that they have more than twenty-three


86
   https://www.arkansasonline.com/news/2019/dec/04/north-little-rock-man-arrested-connection-sex-traf/
87
   https://www.tripadvisor.com/Hotel_Review-g28970-d939375-Reviews-or5-
Fairfield_Inn_Suites_Washington_DC_New_York_Avenue-Washington_DC_District_of_Columb.html#REVIEWS
88
   https://www.theindychannel.com/longform/running-blind-impd-arrests-first-suspected-pimp-in-7-months

                                                       64
Case 3:20-cv-00050-M Document 46 Filed 04/24/20              Page 65 of 85 PageID 286



                  (23) years of experience in managing successful brands. From all of their

                  Extended Stay America® properties, Defendant ESA receives an

                  application fee, a lump sum payment, royalties, and other ongoing

                  financial benefits.

            d. Defendant ESA knew or should have known that the Extended Stay

                  America® where Plaintiff E.S. was trafficked for commercial sex was an

                  area known for a high incidence of crime and prone to sex trafficking

                  activity on and around the hotel premises, including when Plaintiff E.S.

                  was trafficked.

             e. Despite having knowledge of the extensive prostitution and sex

                  trafficking that occurs at hotels and specifically their hotels, Defendant

                  ESA has repeatedly failed to thwart these activities.

             f.    Defendant ESA can exercise control over Extended Stay America® hotels

                  by:

                        i. distributing information to assist employees in identifying human

                           trafficking;

                        ii. providing a process for escalating human trafficking concerns

                           within the organization;

                      iii. requiring all employees to attend training related to human

                           trafficking;

                      iv. providing new hire orientation on human rights and corporate

                           responsibility;

                        v. providing training and education to Extended Stay America®



                                             65
Case 3:20-cv-00050-M Document 46 Filed 04/24/20           Page 66 of 85 PageID 287



                       hotels through webinars, seminars, conferences, and online

                       portals;

                   vi. developing and holding ongoing training sessions on human

                       trafficking;

                  vii. conducting audits of training protocols; or

                 viii. providing checklists, escalation protocols and information to

                       property management staff; or tracking performance indicators

                       and key metrics on human trafficking prevention.

             g. Defendant ESA is in an agency relationship with its Extended Stay

                America® hotels offering public lodging services. This agency

                relationship was created and is maintained through Defendant ESA’s

                exercise of an ongoing and systemic right of control over Extended Stay

                America® hotels by Defendant ESA’s operations, including the means and

                methods of how Extended Stay America® hotels conduct daily business

                including:

                    i. hosting online bookings on Defendant ESA’s domain;

                   ii. requiring ESA hotels to use Defendant ESA’s customer rewards

                       program;

                  iii. setting parameters on employee wages;

                   iv. making employment decisions;

                   v. advertising for employment;

                   vi. sharing profits;

                  vii. standardized training methods for employees;



                                          66
Case 3:20-cv-00050-M Document 46 Filed 04/24/20            Page 67 of 85 PageID 288



                  viii. building and maintaining the facility in a manner specified by

                       ESA;

                   ix. standardized or strict rules of operation;

                    x. regular inspection of the facility and operation by ESA;

                   xi. fixing prices; or

                  xii. other actions that deprive Extended Stay America® hotels of any

                       independence in their business operations.

             h. Apparent agency also exists between Defendant ESA and Extended Stay

                America® hotels. Defendant ESA holds out Extended Stay America®

                hotels to the public as their direct alter-ego each possessing authority to

                act on the other’s behalf.

             i. Given Defendant ESA’s public statements on behalf of its brand and the

                control it assumed in educating, implementing, and directing its hotels,

                Defendant ESA breached its duties in the following ways:

                    i. did not adequately distribute information to employees on

                       identifying human trafficking;

                   ii. failed to provide a process for escalating human trafficking

                       concerns within the organization;

                   iii. failed to mandate all managers, employees, or owners attend

                       training on identifying human trafficking;

                   iv. failed to provide new hire orientation on human rights and

                       corporate responsibility;

                    v. failed to provide training and education on human trafficking



                                             67
     Case 3:20-cv-00050-M Document 46 Filed 04/24/20                       Page 68 of 85 PageID 289



                                   through webinars, seminars, conferences, and online portals;

                             vi. failed to develop, hold, and require ongoing training sessions on

                                   human trafficking; or

                             vii. failed to provide checklists, escalation protocols and information

                                   to property management staff, or tracking performance indicators

                                   and key metrics on human trafficking prevention.

                     j. For years, Defendant ESA has demonstrated willful blindness to the

                          rampant sex trafficking occurring throughout its Extended Stay America®

                          brand across the country. This entrenched apathy to the real risk of sex

                          trafficking allowed the exploitation of Plaintiff E.S. at an Extended Stay

                          America® that forms the basis for this complaint.

                               i. In February of 2019, fourteen men were arrested for human

                                   trafficking at an Extended Stay America in Waukegan, Illinois.

                                   This was part of a two and a half week long police initiative to

                                   crackdown on human trafficking within the area.89

                              ii. In January of 2017, two men were arrested at an Extended Stay

                                   America in Woodbury, WI for trafficking a 31 year-old homeless

                                   woman.90

                             iii. In October of 2017, a Pikesville man was sentenced to four years

                                   in prison after trafficking a woman out of an Extended Stay

                                   America in Columbia, Maryland.91



89
   https://patch.com/illinois/deerfield/prostitution-sting-operation-hooks-14-lake-county
90
   https://www.twincities.com/2017/01/12/2-hudson-wis-men-arrested-in-sex-trafficking-scheme-at-woodbury-hotel/
91
   https://foxbaltimore.com/news/local/pikesville-man-gets-4-years-in-jail-for-human-trafficking-at-columbia-hotel

                                                       68
Case 3:20-cv-00050-M Document 46 Filed 04/24/20                  Page 69 of 85 PageID 290



     164. Choice:

            a. Choice owns, supervises, and/or operates the Quality Inn® hotels located at

                 121 East Interstate 20 in Arlington, 3891 S Great Southwest Parkway in

                 Grand Prairie, 923 Windbell Circle in Mesquite, 4555 Belt Line Road in

                 Addison, and 10835 Composite Drive in Dallas, Texas.

            b. Choice failed to implement and enforce any of their own policies and

                 protect Plaintiff E.S. from being trafficked.

            c. Founded in 1937, Choice was the joint-venture of seven (7) independent

                 hotel owners specifically looking to join forces to share trade knowledge

                 and better determine best practices. Choice represents that they have more

                 than eighty-two (82) years of experience in managing successful brands.

                 From all of their hotels, Choice receives an application fee, a lump sum

                 payment, royalties, and other ongoing financial benefits.

            d. Choice knew or should have known that the Quality Inn® where Plaintiff

                 E.S. was trafficked for commercial sex was an area known for a high

                 incidence of crime and prone to sex trafficking activity on and around the

                 hotel premises, including when Plaintiff E.S. was trafficked.

            e. Despite having knowledge of the extensive prostitution and sex trafficking

                 that occurs at hotels and specifically their hotels, Choice has repeatedly

                 failed to thwart these activities.

            f.   Choice can exercise control over Quality Inn® hotels by:

                      i. distributing information to assist employees in identifying human

                          trafficking;



                                             69
Case 3:20-cv-00050-M Document 46 Filed 04/24/20           Page 70 of 85 PageID 291



                    ii. providing a process for escalating human trafficking concerns

                       within the organization;

                   iii. requiring all employees to attend training related to human

                       trafficking;

                   iv. providing new hire orientation on human rights and corporate

                       responsibility;

                    v. providing training and education to Quality Inn® hotels through

                       webinars, seminars, conferences, and online portals;

                   vi. developing and holding ongoing training sessions on human

                       trafficking;

                  vii. conducting audits of training protocols; or

                  viii. providing checklists, escalation protocols and information to

                       property management staff; or tracking performance indicators

                       and key metrics on human trafficking prevention.

             g. Choice is in an agency relationship with its Quality Inn® hotels offering

                public lodging services. This agency relationship was created and is

                maintained through Choice’s exercise of an ongoing and systemic right of

                control over Quality Inn® hotels by Choice’s operations, including the

                means and methods of how Quality Inn® hotels conduct daily business

                including:

                    i. hosting online bookings on Choice’s domain;

                    ii. requiring Quality Inn® hotels to use Choice’s customer rewards

                       program;



                                         70
Case 3:20-cv-00050-M Document 46 Filed 04/24/20              Page 71 of 85 PageID 292



                   iii. setting parameters on employee wages;

                   iv. making employment decisions;

                    v. advertising for employment;

                   vi. sharing profits;

                   vii. standardized training methods for employees;

                  viii. building and maintaining the facility in a manner specified by

                        Choice;

                   ix. standardized or strict rules of operation;

                    x. regular inspection of the facility and operation by Choice;

                   xi. fixing prices; or

                   xii. other actions that deprive Quality Inn® hotels of any independence

                        in their business operations.

             h. Apparent agency also exists between Choice and Quality Inn® hotels.

                Choice holds out Quality Inn® hotels to the public as their direct alter-ego

                each possessing authority to act on the other’s behalf.

             i. Given Choice’s public statements on behalf of its brand and the control it

                assumed in educating, implementing, and directing its hotels, Choice

                breached its duties in the following ways:

                    i. Failed (altogether or adequately) to distribute information to assist

                        employees in identifying human trafficking;

                    ii. Failed (altogether or adequately) to provide a process for

                        escalating human trafficking concerns within the organization;




                                           71
     Case 3:20-cv-00050-M Document 46 Filed 04/24/20                                 Page 72 of 85 PageID 293



                                   iii. Failed      (altogether      or    adequately)       to   mandate       managers,

                                        employees, or owners attend training related to human trafficking;

                                   iv. Failed (altogether or adequately) to provide new hire orientation

                                        on human rights and corporate responsibility;

                                    v. Failed (altogether or adequately) to provide training and education

                                        on human trafficking through webinars, seminars, conferences,

                                        and online portals;

                                   vi. Failed (altogether or adequately) to develop and hold or require

                                        ongoing training sessions on human trafficking; or

                                  vii. Failed (altogether or adequately) to provide checklists, escalation

                                        protocols and information to property management staff or

                                        tracking performance indicators and key metrics on human

                                        trafficking prevention.

                         j. For years, Choice has demonstrated willful blindness to the rampant sex

                              trafficking occurring throughout its Quality Inn® brand across the country.

                              This entrenched apathy to the real risk of sex trafficking allowed the

                              exploitation of Plaintiff E.S. at a Quality Inn® that forms the basis for this

                              complaint.

                                    i. In January of 2019, two women were rescued from the Quality

                                        Inn® hotel in Battle Creek, Michigan. The men who trafficked

                                        these women used drugs and physical violence forcing the women

                                        to prostitute themselves. 92

                                   ii. In May of 2017, women were trafficked out of a Quality Inn® in
92
     https://www.battlecreekenquirer.com/story/news/2019/01/14/lansing-battle-creek-human-trafficking-quality-inn/2570625002/

                                                               72
     Case 3:20-cv-00050-M Document 46 Filed 04/24/20                                Page 73 of 85 PageID 294



                                      Jacksonville, Florida.93

                                 iii. In July of 2013, a man and a woman recruited and harbored a 16-

                                      year-old girl for the purposes of trafficking her for commercial sex

                                      out of a Quality Inn® in Columbia, South Carolina.94

                                 iv. In January of 2015, a man was arrested for trafficking of a fifteen

                                      year-old girl out of a Quality Inn in Miami, Florida. 95

                                  v. In January of 2017, a man was convicted for human trafficking a

                                      woman out of a Quality Inn® hotel. 96

                                 vi. In February of 2015, a seventeen year old girl was being held,

                                      drugged and sexually exploited out of a Quality Inn® in Raynham,

                                      Massachusetts. 97

                                   D. THE SEX TRAFFICKING OF E.S.
           165.    The facts alleged herein stem from a sex trafficking ring operating Dallas/Fort

Worth, Texas. While victimized by her traffickers, E.S. was subject to rape, physical abuse,

verbal abuse, exploitation, psychological torment, kidnapping, and false imprisonment at the

Defendants’ hotels.

           166.    In 2004, E.S. was 21 years-old when she was coerced into a partnership with a

man who would become her trafficker. He convinced her to move in with him under the guise

that he would help her save money to start her own hair salon and eventually help buy her a

house. This financial security was appealing to E.S. and in 2006 she decided to move in with


93
   https://www.jacksonville.com/news/public-safety/2017-05-31/jacksonville-man-43-arrested-human-trafficking-charges
94
   https://www.wistv.com/story/22961765/two-in-columbia-netted-in-nationwide-child-sex-trafficking-bust/
95
   https://www.nbcmiami.com/news/local/alleged-pimp-for-runaway-teen-facing-sex-trafficking-charge-miami-dade-
police/114104/
96
   https://www.dothaneagle.com/news/crime_court/website-hotel-assailant-all-being-sued-as-a-result-of/article_eef1d91c-e3fd-
11e6-a872-1bdefa8794b3.html
97
     https://raynham.wickedlocal.com/article/20150212/NEWS/150218308

                                                             73
 Case 3:20-cv-00050-M Document 46 Filed 04/24/20                 Page 74 of 85 PageID 295



him.

        167.   After the move, the man changed his behavior and became possessive over E.S.

He stopped letting her leave the house and eventually turned the doorknob to her room inside

out to lock her in. She was only allowed to leave the room to shower, eat and go on supervised

outcalls for her trafficker. Her trafficker kept her complicit throughout her imprisonment in this

room by drugging her with ecstasy and painkillers. E.S. stated that she believes her trafficker

only stopped locking her in the room because he was, “Trying to break her,” and once the

desired result was achieved she was allowed to leave the room.

        168.   At first, E.S.’s trafficker controlled all of the calls for clients. He placed

advertisements on the Internet, specifically backpage.com and in local magazines and

newspapers. He would rarely allow E.S. to keep any of the money she earned, and completely

disregarded the promises of financial security for her and her daughter he made her prior to her

trafficking.

        169.   Her trafficker controlled a ring of girls, whom he trafficked in the above-

refernced hotels throughout the Dallas/Fort Worth between approximately 2006 and 2011.

When checking into the hotels, E.S. would use both a fake ID and a federal ID. The reservations

varied from being in her name, his name or one of the other girls being trafficked. They would

pay for the rooms in cash or with a pre-paid card. While staying in the rooms they would often

call for extra towels, refuse service, and leave trashcans full of condoms, baby wipes, and empty

bottles of lube. E.S. also remembers hearing screaming from down the hall, while other girls

were being beaten by men in the trafficking ring. Additionally, there was significant foot traffic

within the hotels that her trafficker frequented.




                                                    74
 Case 3:20-cv-00050-M Document 46 Filed 04/24/20                   Page 75 of 85 PageID 296



        170.    E.S. was forced to service between 8-10 men a day. Her trafficker did not provide

a specific quota, but if she did not come home with a sizable profit her trafficker would

intimidate and threaten her, causing E.S. significant fear and emotional turmoil.

        171.    Oftentimes, while staying in the defendant’s rooms, housekeeping would knock,

but they would refuse service. However, they often called the front desk for extra towels, which

were left outside the room.

        172.    While staying at the Best Western at 201 Western Loop 820 North in Fort Worth,

Texas, E.S. was removed from the premises because the hotel staff saw her backpage.com

advertisement. E.S. and those involved in the trafficking ring were not allowed back to this Best

Western. However, despite the circumstances being identified they were afterwards permitted at

other Best Western hotels.

        173.    Prior to, during, and following the incidents described herein, each Defendant

had actual and/or constructive notice of drug dealing, prostitution, and/or general safety

concerns at their hotels, including, but not limited to, video surveillance of their hotels, as well

as oral or written complaints regarding said suspicious activity. Each Defendant failed to take

any actions to curtail these activities.

        174.     Had each Defendant been paying attention to the activities being conducted at

their hotels and on their properties, and the apparent red flags outlined above, it would have

been impossible for them not to notice the victimization of E.S.

          E. THE DEFENDANTS FACILITATED THE TRAFFICKING OF E.S.

        175.    Defendants, ESA, G6, Marriott International, Best Western, Wyndham and

Choice profited from the sex trafficking of E.S. and knowingly or negligently aided and engaged

with her trafficker in his sex trafficking venture. Each Defendant leased rooms to E.S.’s



                                                 75
 Case 3:20-cv-00050-M Document 46 Filed 04/24/20                   Page 76 of 85 PageID 297



traffickers, when they knew, or should have known, that he was using their rooms to imprison

E.S., physically assault her, and subject her to repeated exploitation as he forced her into sexual

servitude.

       176.    Defendants, ESA, G6, Marriott, Best Western, Wyndham and Choice knew, or

should have known, that E.S. was being trafficked and that each Defendant was knowingly

benefiting financially from said exploitation, because E.S.’s trafficker frequented each of the

Defendants’ hotels.

       177.    Defendants, ESA, G6, Marriott, Best Western, Wyndham and Choice knew, or

should have known, that E.S. was being trafficked because E.S. constantly entertained traffic to

appease her traffickers’ expectations, when checking into the hotels, E.S. would use both a fake

ID and a federal ID. The reservations varied from being in her name, her traffickers name or one

of the other girls being trafficked. They would pay for the rooms with cash or a prepaid card;

behavior that indicated they were using each of the Defendants’ hotels for his illegal sex

trafficking venture.

       178.      Defendants, ESA, G6, Marriott, Best Western, Wyndham and Choice actively

participated in this illegal endeavor by knowingly or negligently providing lodging to E.S.’s

trafficker in which to harbor E.S. while he was trafficking her.

       179.      Defendants, ESA, G6, Marriott, Best Western, Wyndham and Choice profited

from the sex trafficking of E.S. and knowingly or negligently aided and participated with E.S.’s

trafficker in his criminal venture.

       180.      Defendants ESA, G6, Marriott, Best Western, Wyndham and Choice actively

participated in this illegal endeavor by knowingly or negligently providing lodging to those who

purchased sex from E.S. in which to harbor E.S. while she was being trafficked.



                                                76
 Case 3:20-cv-00050-M Document 46 Filed 04/24/20                  Page 77 of 85 PageID 298



       181.       Defendants ESA, G6, Marriott, Best Western, Wyndham and Choice all had the

opportunity to stop E.S.’s trafficker and offenders like him from victimizing E.S. and others

like her.     Instead, each Defendant failed to take reasonable measures to stop sex trafficking

from occurring in their hotels.

       182.       Defendants ESA, G6, Marriott, Best Western, Wyndham and Choice all

financially benefited from the sex trafficking of E.S., and other victims like her, and developed

and maintained business models that attract and foster the commercial sex market for traffickers

and buyers alike.

       183.       Defendants ESA, G6, Marriott, Best Western, Wyndham and Choice enjoy the

steady stream of income that sex traffickers bring to their budget level hotel brands.

       184.      Defendants ESA, G6, Marriott, Best Western, Wyndham and Choice financially

benefit from their ongoing reputation for privacy, discretion, and the facilitation of

commercial sex.



       185.        Defendants ESA, G6, Marriott, Best Western, Wyndham and Choice failed to

take any steps to alert the authorities, properly intervene in the situation, or take reasonable

security steps to improve awareness of sex trafficking and/or prevent sexual exploitation on their

properties.

       186.       Defendants ESA, G6, Marriott, Best Western, Wyndham and Choice maintained

their deficiencies to maximize profits by:

              a. Reducing the cost of training employees and managers of how to spot the signs of

                 human trafficking and sexual exploitation and what steps to take;

              b. Not refusing room rentals, or reporting guests to law enforcement, in order to



                                                 77
 Case 3:20-cv-00050-M Document 46 Filed 04/24/20                   Page 78 of 85 PageID 299



               maximize the number of rooms occupied and the corresponding rates, even if the

               rooms rented were to sex traffickers or buyers;

           c. Lowering security costs by not having proper security measures, including, but

               not limited to, employing qualified security officers to actively combat human

               trafficking and sexual exploitation;

       187.      As a direct and proximate result of these egregious practices on the part of the

Defendants ESA, G6, Marriott, Best Western, Wyndham and Choice, E.S. and victims of sex

trafficking and exploitation like her, have been permanently injured and damaged physically,

emotionally, psychologically, and financially.

                                     CAUSES OF ACTION

                         A. COUNT ONE – 18 U.S.C §1595 (“TVPRA”)

       188.     Plaintiff E.S. incorporates each foregoing allegation.

       189.     E.S. is a victim of sex trafficking within the meaning of 18 U.S.C. §1591(a) and

is therefore entitled to bring a civil action under 18 U.S.C. §1595.

       190.     Best Western’s acts, omissions, and commissions, taken separately and/or

together, outlined above, constitute a violation of 18 U.S.C. §1595. Specifically, Best Western

had a statutory obligation not to benefit financially from a venture that they knew, or should

have known, to engage in violations of 18 U.S.C. §1591 (a). At all relevant times, Best Western

breached this duty by participating in, and facilitating, the harboring and providing of E.S. for

the purposes of commercial sex induced by force, fraud, or coercion, by their acts, omissions,

and commissions.

       191.     Best Western has financially benefited as a result of these acts, omissions,

and/or commissions by keeping operating costs low, and maintaining the loyalty of the segment



                                                 78
 Case 3:20-cv-00050-M Document 46 Filed 04/24/20                   Page 79 of 85 PageID 300



of their customer base that seeks to participate in the sex trade. Moreover, Best Western directly

benefitted from the trafficking of E.S. on each occasion they received payment for rooms that

she was being kept in at the Best Western’s brand hotels. The actions, omissions, and/or

commissions alleged in this pleading were the proximate cause of E.S.’s injuries and damages.

       192.    E.S. has suffered substantial physical and psychological injuries as the result of

being trafficked and sexually exploited at Best Western’s hotels and properties in violation of 18

U.S.C. §1591 (a).

                         B. COUNT TWO – 18 U.S.C §1595 (“TVPRA”)

       193.     Plaintiff E.S. incorporates each foregoing allegation.

       194.     E.S. is a victim of sex trafficking within the meaning of 18 U.S.C. §1591(a) and

is therefore entitled to bring a civil action under 18 U.S.C. §1595.

       195.     Marriott’s acts, omissions, and commissions, taken separately and/or together,

outlined above, constitute a violation of 18 U.S.C. §1595. Specifically, Marriott had a statutory

obligation not to benefit financially from a venture that they knew, or should have known, to

engage in violations of 18 U.S.C. §1591 (a). At all relevant times, Marriott reached this duty by

participating in, and facilitating, the harboring and providing of E.S. for the purposes of

commercial sex induced by force, fraud, or coercion, by their acts, omissions, and commissions.

       196.     Marriott has financially benefited as a result of these acts, omissions, and/or

commissions by keeping operating costs low, and maintaining the loyalty of the segment of their

customer base that seeks to participate in the sex trade. Moreover, Marriott directly benefitted

from the trafficking of E.S. on each occasion they received payment for rooms that she was

being kept in at Marriott’s hotels. The actions, omissions, and/or commissions alleged in this

pleading were the proximate cause of E.S.’s injuries and damages.



                                                 79
 Case 3:20-cv-00050-M Document 46 Filed 04/24/20                   Page 80 of 85 PageID 301



       197.    E.S. has suffered substantial physical and psychological injuries as the result of

being trafficked and sexually exploited at Marriott’s hotels and properties in violation of 18

U.S.C. §1591 (a).

                       C. COUNT THREE – 18 U.S.C §1595 (“TVPRA”)

       198.     Plaintiff E.S. incorporates each foregoing allegation.

       199.     E.S. is a victim of sex trafficking within the meaning of 18 U.S.C. §1591(a) and

is therefore entitled to bring a civil action under 18 U.S.C. §1595.

       200.     ESA’s acts, omissions, and commissions, taken separately and/or together,

outlined above, constitute a violation of 18 U.S.C. §1595. Specifically, ESA had a statutory

obligation not to benefit financially from a venture that they knew, or should have known, to

engage in violations of 18 U.S.C. §1591 (a). At all relevant times, ESA breached this duty by

participating in, and facilitating, the harboring and providing of E.S. for the purposes of

commercial sex induced by force, fraud, or coercion, by their acts, omissions, and commissions.

       201.     ESA has financially benefited as a result of these acts, omissions, and/or

commissions by keeping operating costs low, and maintaining the loyalty of the segment of their

customer base that seeks to participate in the sex trade. Moreover, ESA directly benefitted from

the trafficking of E.S. on each occasion they received payment for rooms that she was being

kept in at ESA’s hotels. The actions, omissions, and/or commissions alleged in this pleading

were the proximate cause of E.S.’s injuries and damages.

       202.    E.S. has suffered substantial physical and psychological injuries as the result of

being trafficked and sexually exploited at ESA’s hotels and properties in violation of 18 U.S.C.

§1591 (a).




                                                 80
 Case 3:20-cv-00050-M Document 46 Filed 04/24/20                   Page 81 of 85 PageID 302



                        D. COUNT FOUR – 18 U.S.C §1595 (“TVPRA”)

       203.     Plaintiff E.S. incorporates each foregoing allegation.

       204.     E.S. is a victim of sex trafficking within the meaning of 18 U.S.C. §1591(a) and

is therefore entitled to bring a civil action under 18 U.S.C. §1595.

       205.     G6’s acts, omissions, and commissions, taken separately and/or together,

outlined above, constitute a violation of 18 U.S.C. §1595. Specifically, G6 had a statutory

obligation not to benefit financially from a venture that they knew, or should have known, to

engage in violations of 18 U.S.C. §1591 (a). At all relevant times, G6 breached this duty by

participating in, and facilitating, the harboring and providing of E.S. for the purposes of

commercial sex induced by force, fraud, or coercion, by their acts, omissions, and commissions.

       206.     G6 has financially benefited as a result of these acts, omissions, and/or

commissions by keeping operating costs low, and maintaining the loyalty of the segment of their

customer base that seeks to participate in the sex trade. Moreover, G6 directly benefitted from

the trafficking of E.S. on each occasion they received payment for rooms that she was being

kept in at G6’s hotels. The actions, omissions, and/or commissions alleged in this pleading were

the proximate cause of E.S.’s injuries and damages.

       207.    E.S. has suffered substantial physical and psychological injuries as the result of

being trafficked and sexually exploited at G6’s hotels and properties in violation of 18 U.S.C.

§1591 (a).

                         E. COUNT FIVE – 18 U.S.C §1595 (“TVPRA”)

       208.     Plaintiff E.S. incorporates each foregoing allegation.

       209.     E.S. is a victim of sex trafficking within the meaning of 18 U.S.C. §1591(a) and

is therefore entitled to bring a civil action under 18 U.S.C. §1595.



                                                 81
 Case 3:20-cv-00050-M Document 46 Filed 04/24/20                   Page 82 of 85 PageID 303



       210.     Wyndham’s acts, omissions, and commissions, taken separately and/or together,

outlined above, constitute a violation of 18 U.S.C. §1595. Specifically, Wyndham had a

statutory obligation not to benefit financially from a venture that they knew, or should have

known, to engage in violations of 18 U.S.C. §1591 (a). At all relevant times, Wyndham

breached this duty by participating in, and facilitating, the harboring and providing of E.S. for

the purposes of commercial sex induced by force, fraud, or coercion, by their acts, omissions,

and commissions.

       211.     Wyndham has financially benefited as a result of these acts, omissions, and/or

commissions by keeping operating costs low, and maintaining the loyalty of the segment of their

customer base that seeks to participate in the sex trade. Moreover, Wyndham directly benefitted

from the trafficking of E.S. on each occasion they received payment for rooms that she was

being kept in at Wyndham’s hotels. The actions, omissions, and/or commissions alleged in this

pleading were the proximate cause of E.S.’s injuries and damages.

       212.    E.S. has suffered substantial physical and psychological injuries as the result of

being trafficked and sexually exploited at Wyndham’s hotels and properties in violation of 18

U.S.C. §1591 (a).

                          F. COUNT SIX – 18 U.S.C §1595 (“TVPRA”)

       213.     Plaintiff E.S. incorporates each foregoing allegation.

       214.     E.S. is a victim of sex trafficking within the meaning of 18 U.S.C. §1591(a) and

is therefore entitled to bring a civil action under 18 U.S.C. §1595.

       215.     Choice’s acts, omissions, and commissions, taken separately and/or together,

outlined above, constitute a violation of 18 U.S.C. §1595. Specifically, Choice had a statutory

obligation not to benefit financially from a venture that they knew, or should have known, to



                                                 82
 Case 3:20-cv-00050-M Document 46 Filed 04/24/20                  Page 83 of 85 PageID 304



engage in violations of 18 U.S.C. §1591 (a). At all relevant times, Choice breached this duty by

participating in, and facilitating, the harboring and providing of E.S. for the purposes of

commercial sex induced by force, fraud, or coercion, by their acts, omissions, and commissions.

        216.     Choice has financially benefited as a result of these acts, omissions, and/or

commissions by keeping operating costs low, and maintaining the loyalty of the segment of their

customer base that seeks to participate in the sex trade. Moreover, Choice directly benefitted

from the trafficking of E.S. on each occasion they received payment for rooms that she was

being kept in at Choice’s hotels. The actions, omissions, and/or commissions alleged in this

pleading were the proximate cause of E.S.’s injuries and damages.

        217.    E.S. has suffered substantial physical and psychological injuries as the result of

being trafficked and sexually exploited at Choice’s hotels and properties in violation of 18

U.S.C. §1591 (a).

                                      PRAYER FOR RELIEF

        WHEREFORE, based on the forgoing, the Plaintiff seeks injunctive relief in the form of a

judgment requiring the Defendants to institute sufficient audits, policies, rules, and requirements

of their employees, agents, franchisees, contractors, and/or all others operating under their flag,

logo, trademark, or advertising umbrella to insure that the actions and activities outlined above no

longer occur and may not serve in the future to jeopardize the health and safety of individuals

similarly situated to the Plaintiff herein.

        AND WHEREFORE, on the basis of the foregoing, the Plaintiff requests that a jury be

selected to hear this case and render a verdict for the Plaintiff, and against the Defendants, and

that the jury selected award damages to the Plaintiff in an amount which will effectively prevent

other similarly caused acts and adequately reflects the enormity of the Defendants’ wrongs and



                                                83
 Case 3:20-cv-00050-M Document 46 Filed 04/24/20                    Page 84 of 85 PageID 305



injuries to the Plaintiff due to the Defendants’ faulty conduct, including but not limited to:

           a. All available compensatory damages for the described losses with respect to each

               cause of action;

           b. past and future medical expenses, as well as the costs associated with past and

               future life care;

           c. past and future lost wages and loss of earning capacity;

           d. past and future emotional distress;

           e. consequential and/or special damages;

           f. all available noneconomic damages, including without limitation pain, suffering,

               and loss of enjoyment of life;

           g. punitive damages with respect to each cause of action;

           h. reasonable and recoverable attorneys' fees;

           i. costs of this action; and

           j. pre-judgment and all other interest recoverable

       Further, the Plaintiff requests that the Court enter judgment consistent with the jury's

verdict, and prays for any other damages and equitable relief the Court or jury deems appropriate

under the circumstances.

                                   DEMAND FOR JURY TRIAL

       The Plaintiff demands a trial by jury on all issues so triable in this civil action.


Dated: April 24, 2020




                                                  84
 Case 3:20-cv-00050-M Document 46 Filed 04/24/20                  Page 85 of 85 PageID 306



                                             Respectfully submitted,

                                             THE LANIER LAW FIRM, P.C.


                                             /s/ W. Mark Lanier                       .
                                             W. Mark Lanier
                                             Texas State Bar No.: 11934600
                                             WML@lanierlawfirm.com
                                             Monica Cooper (pro hac vice to be filed)
                                             State Bar No.: 24071344
                                             Monica.Cooper@lanierlawfirm.com
                                             10940 W. Sam Houston Pwky North, Suite 100
                                             Houston, Texas 77064
                                             Telephone: (713) 659-5200
                                             Facsimile: (713) 659-2204

                                             Attorneys for Plaintiff E.S.




                                CERTIFICATE OF SERVICE

        I hereby certify that on this the 24th day of April, 2020, the foregoing was filed through

the Court’s CM/ECF System, which will send a notice of electronic filing to any listed counsel

of record.


                                             /s/ W. Mark Lanier
                                             W. Mark Lanier




                                               85
